 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AGREEMENT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

BETWEEN

 

AIT THERAPEUTICS, INC.

 

AND

 

CIRCASSIA LIMITED

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. Definitions. 1       2. Licenses. 9       3. Milestone and
Royalty Payments. 11       4. Management; Joint Steering Committee. 15       5.
Development. 16       6. Regulatory Matters. 17       7. Export Controls, Modern
Slavery and Corruption 19       8. Commercialization. 20       9. Reports;
Records. 21       10. Representations, Warranties and Covenants; Disclaimer. 23
      11. Intellectual Property. 26       12. Confidentiality/Publications. 31  
    13. Term and Termination. 33       14. Effects of Termination or Expiration.
34       15. Announcement. 36       16. Governing Law. 36       17. Dispute
Resolution. 36       18. Notices. 37       19. Force Majeure. 38       20.
Indemnification and Insurance. 38       21. Non-assignability. 40       22.
Language. 41       23. Entire Agreement. 41       24. Severability. 41       25.
Independent Contractors; No Partnership. 41       26. Amendment and Waiver. 42  
    27. Counterparts. 42       28. Further Assurances. 42

 

EXHIBIT 1.7 - AIT THERAPEUTICS PATENTS     EXHIBIT 1.71 - [*]     EXHIBIT 3.2 -
[*]     EXHIBIT 5.1 - [*]     EXHIBIT 8.7 - [*]     EXHIBIT 15 - ANNOUNCEMENTS

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

 i 

 

 

THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is
made and entered into effective as of January 23, 2019 (the “Effective Date”),
by and between AIT Therapeutics, Inc., a Delaware corporation having its
principal place of business at 825 East Gate Blvd. Garden City, NY 11530 (“AIT
Therapeutics”), and Circassia Limited, a company registered in England and
Wales, Company number 03689966, with a registered office at The Magdalen Centre,
Robert Robinson Avenue, Science Park, Oxford OX4 4GA, United Kingdom
(“Circassia”). Each of AIT Therapeutics and Circassia is sometimes referred to
herein as a “Party” and collectively, as the “Parties.”

 

WHEREAS, AIT Therapeutics has developed certain intellectual property relating
to the use of a nitric oxide generator and its related nitrogen dioxide filters
for the treatment of certain respiratory disorders;

 

WHEREAS, Circassia has substantial expertise in the development, distribution,
sales and marketing of pharmaceutical and medical device products in the
Territories; and

 

WHEREAS, AIT Therapeutics desires to grant to Circassia, and Circassia desires
to obtain from AIT Therapeutics, the right to distribute, market and sell the
Products in the Field in the Territories, all on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereto agree as follows:

 

1. Definitions.

 

1.1 “Adverse Event” shall have the meaning ascribed such term in Section 6.2(b).

 

1.2 “Adverse Event Agreement” shall have the meaning ascribed such term in
Section 6.2(a).

 

1.3 “Affiliate” means any corporation, firm, partnership, limited liability
company or other entity that controls, is controlled by or is under common
control with a Party to this Agreement. For purposes of this definition, any
entity will be regarded as in “control” of another entity if (a) it directly or
indirectly owns more than fifty percent (50%) of the voting stock of the other
entity or such lesser maximum percentage permitted in those jurisdictions where
majority ownership by foreign entities is prohibited, (b) it owns or has a right
to own more than fifty percent (50%) of the net assets of an entity without
voting securities, or (c) it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the entity,
whether through contract or otherwise.

 

1.4 “Agreement” means this License, Development and Commercialization Agreement,
as set forth in the preamble above.

 

1.5 “AIT Therapeutics” shall have the meaning set forth in the preamble to this
Agreement.

 

1.6 “AIT Therapeutics Indemnitees” shall have the meaning ascribed such term in
Section 20.2.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 1 - 

 

 

1.7 “AIT Therapeutics Patent” means any Patent that (a) is Controlled by AIT
Therapeutics or its Affiliates as of the Effective Date or at any time during
the term, and (b) claims the apparatus, composition of matter, use (including
any claimed methods) or Manufacture of a Product or any component thereof in the
Field. A list of AIT Therapeutics Patents in existence as of the Effective Date
is attached hereto as Exhibit 1.7 and AIT Therapeutics shall update such list
from time to time to include additional AIT Therapeutics Patents, including
patents issuing from any listed application or claiming priority thereto or
otherwise continuing therefrom.

 

For the avoidance of doubt, AIT Therapeutics Patents shall

 

[*]

 

1.8 “AIT Therapeutics Agreement Revenue” means the aggregate total of Milestone
Payments plus Royalty Payments actually received by AIT Therapeutics during the
term of this Agreement.

 

1.9 “AIT Therapeutics Technology” means, collectively, the AIT Therapeutics
Patents and the AIT Therapeutics Trade Secrets.

 

1.10 “AIT Therapeutics Trade Secret” means any Information (a) that is
Controlled by AIT Therapeutics or its Affiliates on the Effective Date or during
the term, (b) that constitutes a trade secret under the Delaware Uniform Trade
Secrets Act, 6 Dela. Laws, Chapter 20, § 2001 et seq., and (c) that (i) is or
was used in the Development or Manufacture of Products, or any component
thereof, (ii) is or was embodied in Products, or any component thereof, or (iii)
is necessary or useful in order to use or to Commercialize the Products in the
Field in the Territories.

 

1.11 “Alliance Manager” shall have the meaning ascribed such term in Section
4.1.

 

1.12 “Bankruptcy Event” means, with respect to a Party, that such Party files in
any court or agency pursuant to any statute or regulation pertaining to
bankruptcy, solvency, or payment of debts, of any state or country, a petition
in bankruptcy or insolvency or for reorganization or for an arrangement or for
the appointment of a receiver or trustee of such other Party or of its assets,
or if such other Party shall be served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof, or if such other Party shall be
a party to its dissolution or liquidation, or if such other Party shall make an
assignment for the benefit of creditors.

 

1.13 “China” means the People’s Republic of China and its territories and
possessions (including, without limitation, Hong Kong and Macau).

 

1.14 “China Regulatory License” shall have the meaning ascribed such term in
Section 6.1(a) hereof.

 

1.15 “Circassia” shall have the meaning set forth in the preamble to this
Agreement.

 

1.16 “Circassia Indemnitees” shall have the meaning ascribed such term in
Section 20.1.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 2 - 

 

 

1.17 “Circassia Pharmaceuticals plc” means Circassia Pharmaceuticals plc, a
company registered under the laws of England and Wales, Company number 05822706,
and which is an Affiliate of Circassia.

 

1.18 “Circassia Agreement Revenue” means Gross Profits actually collected during
the term of the Agreement, less all Milestone Payments and Royalty Payments
actually paid to AIT Therapeutics during the term of the Agreement.

 

1.19 “Circassia Shares” means ordinary shares, 0.08 pence each, of Circassia
Pharmaceuticals plc.

 

1.20 “Clinic” shall mean an outpatient healthcare facility, annexed or in close
proximity to a hospital, and which does not provide for typical
patient-physician follow-up care. For the avoidance of doubt, the term “Clinic”
does not include any mobile healthcare facility.

 

1.21 “Combination Product” shall mean the Product sold in combination with one
or more other products or services not constituting the Product or as part of a
bundle with other unrelated products or services.

 

1.22 “Commercially Reasonable Efforts” means the expenditure of those efforts
normally used by reputable medical device organizations for medical devices (a)
which are of similar market potential, and (b) which are at a similar stage in
its development or product life cycle, as the Product, in each case, taking into
account all Relevant Factors in effect at the time such efforts are to be
expended. Further, to the extent that the performance of Circassia’s obligations
hereunder is adversely affected by AIT Therapeutics’ material failure to perform
its obligations hereunder, the impact of such performance failure will be taken
into account in determining the extent to which Circassia has used Commercially
Reasonable Efforts to perform any such affected obligations. Notwithstanding
anything herein to the contrary, Commercially Reasonable Efforts shall not
preclude the suspension or discontinuance of Circassia’s research,
Commercialization or sale of any Products, if exercised pursuant to the terms of
this Agreement, based on the exercise of Commercially Reasonable Efforts.

 

1.23 “Commercialization” with a correlative meaning for “Commercialize” and
“Commercializing”, means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-Launch, Launch, promotion,
detailing, medical education and medical liaison activities, marketing, pricing,
reimbursement, sale, and distribution of the Product, including: (a) strategic
marketing, sales force detailing, advertising, medical education and liaison,
and market and Product support; (b) any postmarketing clinical studies for use
in generating data to be submitted to Regulatory Authorities (and all associated
reporting requirements); and (c) all customer support, Product distribution,
invoicing and sales activities.

 

1.24 “Commercialization Plan” shall have the meaning ascribed such term in
Section 8.2.

 

1.25 “Confidential Information” means, with respect to a Party, all reports and
other Information of such Party that is disclosed to the other Party under this
Agreement, whether in oral, written, graphic, electronic or other form. All
Confidential Information (as defined in the Mutual CDA) disclosed by either
Party pursuant to the Mutual CDA shall be deemed to be such Party’s Confidential
Information disclosed hereunder.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 3 - 

 

 

1.26 “Control” or “Controlled” means, with respect to any material, Information,
or intellectual property right, that a Party owns or has a license to such
material, Information, or intellectual property right and, in each case, has the
ability to grant to the other Party access, a license, or a sublicense (as
applicable) to the foregoing on the terms and conditions set forth in this
Agreement without violating the terms of any then-existing agreement or other
arrangement with any Third Party.

 

1.27 “Cost of Goods” means money paid, accrued or in accounts payable by
Circassia to AIT Therapeutics for the purchase of a new Product and/or Filter,
the price of which shall be AIT Therapeutics’ actual cost, as evidenced by its
purchase price of the new Filter and/or Product from a third party supplier,
plus the applicable mark-up, as specified in the Supply Agreement.

 

1.28 “Develop” or “Development” means all activities relating to preparing for
Regulatory Approval with respect to the Product and/or Filter, together with the
Manufacturing of the Product and/or Filter for the purpose of conducting the
foregoing activities.

 

1.29 “Disclosing Party” shall have the meaning ascribed such term in Section
12.1.

 

1.30 “Dispute” shall have the meaning ascribed such term in Section 17.1.

 

1.31 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

 

1.32 “Effective Date” shall have the meaning ascribed such term in the preamble
to this Agreement.

 

1.33 “Escrow Agent” shall have the meaning ascribed such term in Section 5.4.

 

1.34 “Escrow Agreement” shall have the meaning ascribed such term in Section
5.4.

 

1.35 “FDA” means the United States Food and Drug Administration and any
successors thereof.

 

1.36 “Field” means the use of nitric oxide in hospital and Clinic settings at
concentrations of 80 ppm or less for the treatment of (a) persistent pulmonary
hypertension of the newborn, and (b) any other condition approved by a
Regulatory Authority in a country in the Territory.

 

1.37 “Filing Party” shall meaning ascribed such term in Section 11.4(a).

 

1.38 “Filter” means a nitrogen dioxide filter as further described on Exhibit
1.70, attached hereto and incorporated herein by reference.

 

1.39 “First Commercial Sale” means the first sale to a Third Party of a Product
in a country of the Territories after Regulatory Approval has been obtained in
such country.

 

1.40 “Force Majeure” shall have the meaning ascribed such term in Section 19.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 4 - 

 

 

1.41 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.42 “Gross Profit” means Net Sales minus Cost of Goods.

 

1.43 “Gross Sales” means the contract price charged to a Third Party by
Circassia or its Affiliate, as applicable, for a Product and/or Filter which is
sold, leased or otherwise Commercialized by or for Circassia or its Affiliate
and any Product- or Filter-related revenue, as applicable. For the avoidance of
doubt, Gross Sales will be the price in the contract for each individual
hospital or Clinic. Gross Sales for a Combination Product will be calculated by
multiplying the Gross Sales of the Combination Product by the fraction, A/(A+B)
where A is the weighted (by sales volume) average sale price in the relevant
country of the Product, and B is the weighted average sale price (by sales
volume) in that country of the other product or service (in finished form) in
the Combination Product. If the weighted average sale price cannot be determined
for the Product or other products or services in the Combination Product, the
calculation of Gross Sales for Combination Products will be agreed by the
Parties based on the relative value contributed by each component (each Party’s
agreement not to be unreasonably withheld or delayed).

 

1.44 “HSBC” means HSBC Bank plc.

 

1.45 “Improvement Patent” shall have the meaning ascribed such term in Section
11.3.

 

1.46 “Improvements” means any and all ideas, discoveries, improvements,
modifications or variations of the Product, methods for manufacture of a Product
and/or methods of using a Product, whether or not patentable or otherwise
protectable as intellectual property, which is discovered, developed, reduced to
practice, or created by a Party or its Affiliates, alone, jointly or with
others.

 

1.47 “Indemnitee” shall have the meaning ascribed such term in Section 20.2.

 

1.48 “Indemnitor” shall have the meaning ascribed such term in Section 20.3.

 

1.49 “Information” means any data, results, technology, business information and
information of any type whatsoever, in any tangible or intangible form,
including, without limitation, know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulations,
formulae, materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including preclinical and clinical test data), analytical and quality
control data, stability data, other study data and procedures.

 

1.50 “Invalidation Proceeding” shall have the meaning ascribed such term in
Section 11.8.

 

1.51 “Inventory” shall have the meaning ascribed such term in Section 14.4.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 5 - 

 

 

1.52 “Joint Product” shall have the meaning ascribed such term in Section
11.4(a).

 

1.53 “Joint Steering Committee” or “JSC” shall have the meaning ascribed such
term in Section 4.2.

 

1.54 “Launch” in relation to a country in the Territories means the first
commercial sale of Filters in that country.

 

1.55 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign, including any regulatory agency policy or informal regulatory agency
guidance, including, but not limited to, those related to medical device
marketing, labeling and sales, foreign corrupt practices, import and export
controls.

 

1.56 “Lead Party” shall have the meaning ascribed such term in Section 11.5(c).

 

1.57 “Letter of Intent” means that certain Letter of Intent by and between AIT
Therapeutics and Circassia Pharmaceuticals plc, dated November 2, 2018.

 

1.58 “LIBOR” means the overnight LIBOR rate for Great Britain Pounds Sterling,
as published by HSBC.

 

1.59 “License” means the licenses granted to Circassia pursuant to Section 2.1.

 

1.60 “Litigation Expenses” means all damages awarded or settlement payments
actually paid to Third Parties, reasonable attorneys’ fees and expenses, expert
witness fees and expenses, investigative expenses, court costs and other
customary expenses actually incurred in connection with the claim, or litigation
and settlement.

 

1.61 “Losses” shall have the meaning ascribed such term in Section 20.1.

 

1.62 “Manufacture” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing the Product and/or Filters in finished
form for Development, manufacturing the finished Product and/or Filters for
Commercialization, packaging, in-process and finished product testing for the
Product and/or Filters, release of the Product and/or Filters, quality assurance
activities related to manufacturing and release of the Product and/or Filters,
ongoing batch tests and other FDA post-PMA approval requirements under 21 C.F.R.
§ 814.82 and 21 C.F.R. § 814.80 and regulatory activities related to any of the
foregoing.

 

1.63 “Mutual CDA” means that certain Mutual Confidentiality Agreement by and
between AIT Therapeutics and Circassia Pharmaceuticals plc, dated March 5, 2018.

 

1.64 “Net Sales” means the Gross Sales less, on an actual basis, (a) documented
discounts (including customary trade, quantity, cash, etc.), charge-backs and
rebates to managed health care organizations or to federal, state and local
governments, their agencies, and purchasers and reimbursers or to trade
customers; (b) credits for returns and other customary allowances actually
given; (c) any value added taxes or governmental taxes levied; and (d) [*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 6 - 

 

 

1.65 “NitricGen License Agreement” means that certain License Agreement, dated
January 30, 2018 by and between NitricGen, Inc., a Delaware corporation
(“NitricGen”), and AIT Therapeutics, a certified copy of which is provided to
Circassia by AIT Therapeutics at the time of signing this Agreement.

 

1.66 “NO Generator” means a nitric oxide generator [*] and any Improvements
thereof.

 

1.67 “Non-Filing Party” shall have the meaning ascribed such term in Section
11.4(a).

 

1.68 “Party” and “Parties” shall have the meaning ascribed such terms in the
preamble to this Agreement.

 

1.69 “Patent” means (a) pending patent applications (and patents issuing
therefrom), issued patents, utility models and designs; and (b) reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any patents, patent applications,
utility models or designs, in each case being enforceable within the applicable
countries of the Territories as permitted by applicable Laws.

 

1.70 “PMA” means the FDA process of scientific and regulatory review to evaluate
the safety and effectiveness of Class III medical devices.

 

1.71 “Product” means the NO Generator and delivery system, including, without
limitation, the Nitric Oxide Delivery Module, the backup delivery system, the
Filters and the Gas Monitoring Module, together with, in each case, all
Improvements, [*].

 

1.72 “Product Infringement” shall have the meaning ascribed such term in Section
11.5(b).

 

1.73 “Product Marks” shall have the meaning ascribed such term in Section 8.5.

 

1.74 “Receiving Party” shall have the meaning ascribed such term in Section
12.1.

 

1.75 “Regulatory Approval” means, with respect to a Product and/or Filter in any
country or jurisdiction, all approvals (including, where required, pricing and
reimbursement approvals), registrations, licenses or authorizations from the
relevant Regulatory Authority in a country or jurisdiction that is specific to
such Product and/or Filter, and necessary to market and sell such Product and/or
Filter in such country or jurisdiction. Regulatory Approval in the United States
includes, by way of example, a PMA.

 

1.76 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product and/or Filter in
such country or regulatory jurisdiction, including, but not limited to the FDA.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 7 - 

 

 

1.77 “Regulatory Documentation” means all Regulatory Filings, registrations,
filings, applications, licenses, authorizations and approvals (including
Regulatory Approvals), all correspondence submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authorities), and all clinical
studies, data and supporting documents contained therein, in each case relating
to a Product and/or Filter, and all data contained in any of the foregoing
(including advertising and promotional and marketing documents, adverse event
files, periodic safety update reports (PSURs), medical event reports, complaint
files and the like).

 

1.78 “Regulatory Filings” means, with respect to a Product and/or Filter, any
submission to a Regulatory Authority of any appropriate regulatory application
specific to such Product and/or Filter, and shall include, without limitation,
any submission to a regulatory advisory board and any supplement or amendment
thereto.

 

1.79 “Reporting Period” shall have the meaning ascribed such term in Section
9.1.

 

1.80 “Retained Territories” means all countries and territories in the world
other than the Territories.

 

1.81 “Royalty Year” shall mean each twelve-month period commencing January 1 and
ending December 31 during the Term. For the initial calendar year in which this
Agreement is in effect, the Royalty Year shall be the period of time between the
Effective Date and December 31. The final Royalty Year shall be the period of
time between January 1 and the expiration or termination date of this Agreement.

 

1.82 “SEC” shall have the meaning ascribed such term in Section 12.2(d).

 

1.83 “SOPs” shall have the meaning ascribed such term in Section 6.5.

 

1.84 “Sales Report” shall have the meaning ascribed such term in Section 9.1.

 

1.85 “Step-In Rights Event” means the occurrence of one or more of the following
events: (a) AIT Therapeutics is acquired by a third-party that sells, or plans
to sell in the Territories (i) nitric oxide gas, or (ii) any device capable of
generating and/or delivering nitric oxide gas; (b) AIT Therapeutics is the
subject of a Bankruptcy Event; (c) AIT Therapeutics commits a material breach of
this Agreement and such material breach is not cured within the applicable cure
period as set forth in Section 15.2(a) hereof; or (d) AIT Therapeutics commits a
material breach of [*] and such material breach is not cured within the
applicable cure period as set forth therein.

 

1.86 “Supply Agreement” shall have the meaning ascribed such term in Section
8.7.

 

1.87 “Supporting Party” shall have the meaning ascribed such term in Section
11.5(c).

 

1.88 “Territories” means the United States and China.

 

1.89 “Third Party” means any party other than a Party to this Agreement and such
Party’s Affiliates.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 8 - 

 

 

1.90 “Total Litigation Expenses” means the sum of all Litigation Expenses
actually incurred by AIT Therapeutics and all Litigation Expenses actually
incurred by Circassia in connection with the investigation of any Third-Party
infringement of any AIT Therapeutics Patent(s), Improvement Patent(s) or Joint
Patents, or pursing any infringement claim, litigation, proceeding and/or
settlement (if any) against such Third Party, or the defense of any product
infringement or misappropriation claim asserted by a Third Party, or in
connection with any Invalidation Proceeding.

 

1.91 “Transition Assistance Period” shall have the meaning ascribed such term in
Section 14.2.

 

1.92 “Transition Assistance Services” shall have the meaning ascribed such term
in Section 14.2.

 

1.93 “United States” means the United States of America and its territories and
possessions.

 

1.94 “USPTO” means the United States Patent and Trademark Office, or any
successor agency.

 

1.95 “US Regulatory License” shall have the meaning ascribed such term in
Section 6.1(a) hereof.

 

1.96 “Valid Claim” means any claim contained in any AIT Therapeutics Patent or
Improvement Patent in the Territories which has not been revoked or held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency or competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through abandonment, reissue, disclaimer or otherwise.

 

1.97 “VWAP” shall have the meaning ascribed such term in Section 3.3(d) hereof.

 

2. Licenses.

 

2.1 License to Circassia.

 

(a) Subject to the terms and conditions of this Agreement, AIT Therapeutics
hereby grants to Circassia an exclusive (even as to AIT Therapeutics),
royalty-bearing license, without the right to sublicense, under the AIT
Therapeutics Technology, to: (i) use, have used, (ii) sell, have sold, offer for
sale, have offered for sale, (iii) distribute, have distributed, (iv) import,
have imported, and otherwise Commercialize the Products and Filters in the Field
in the Territories.

 

(b) Subject to the terms and conditions of this Agreement (including, without
limitation, Section 2.2 below), AIT Therapeutics hereby grants to Circassia upon
the occurrence of a Step-In Rights Event a non-exclusive license, under the AIT
Therapeutics Technology: (i) to conduct research; (ii) to Develop and have
Developed; and (iii) to Manufacture or have Manufactured, in each case the
Product and the Filters in the Field in the Territories or (to the extent that
the Product and/or the Filters are Manufactured in the Retained Territories) in
the Retained Territories.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 9 - 

 

 

(c) Notwithstanding the rights granted to Circassia in Section 2.1 and without
limiting the generality of Section 2.2, AIT Therapeutics retains the following:
(i) the right to conduct or have conducted clinical trials and other studies in
the Territories for the generation of data in support of any regulatory
submissions to any Regulatory Authority in the Retained Territories; and (ii)
the right to Manufacture or have Manufactured the Product anywhere in the
Territories, in each case together with the right to import and export the
Product in such territories for such purposes.

 

2.2 Negative Covenant; No Implied License. Circassia covenants and warrants that
(a) it will not exercise any of the non-exclusive licenses granted to it under
Section 2.1(b) unless and until a Step-In Rights Event occurs, and (b) it will
not use or practice any of the AIT Therapeutics’ intellectual property rights
licensed to Circassia under this Section 2 except for the purposes expressly
permitted in the applicable license grant. Except as explicitly set forth in
this Agreement, AIT Therapeutics does not grant any license, express or implied,
under its intellectual property rights to Circassia.

 

2.3 Diversion.

 

(a) Circassia hereby covenants and agrees that it will not, and will ensure that
its Affiliates and Third Party contractors will not, either directly or
indirectly, promote, market, distribute, import, sell or have sold Products,
including via the Internet or mail order, to any Third Party, address or
Internet Protocol (“IP”) address in the Retained Territories. As to such
countries in the Retained Territories: (i) Circassia shall refrain from
establishing or maintaining any branch, warehouse or distribution facility for
the Product in such countries; (ii) Circassia shall not engage in any
advertising or promotional activities relating to the Product directed primarily
to customers or other buyers or users of the Product located in such countries;
and (iii) Circassia shall not solicit orders from any prospective purchaser
located in such countries. If Circassia receives any order from a prospective
purchaser located in a country in the Retained Territories, Circassia shall
promptly refer that order to AIT Therapeutics. Notwithstanding the foregoing,
Circassia shall have the right to store inventory of the Product and Filters in
the Retained Territories, provided that Circassia shall only sell or offer for
sale such Product or Filters in the Territories. For the sake of clarity,
Section 2.3(a)(ii) shall not restrict Circassia’s ability to discuss the Product
and/or Filters for corporate purposes (including, without limitation, as part as
an investor presentation or on a Circassia website).

 

(b) If any Product is diverted by an identifiable customer or distributor for
use in the Retained Territories, then, upon the request of AIT Therapeutics,
Circassia shall suspend further shipments of the Product to such customer or
distributor until such customer or distributor provides reasonable assurances to
Circassia and AIT Therapeutics that such customer or distributor has implemented
reasonable precautions to prevent any further such diversions of Product.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 10 - 

 

 

2.4 Exclusivity.

 

[*]

 

2.5 Registration of License. Circassia shall have the right to record or
register the License granted hereunder with any Governmental Authority in the
Territories. At Circassia’s request, AIT Therapeutics shall execute all
documents and give all declarations regarding the License and reasonably
cooperate with Circassia at the costs of Circassia to the extent such documents,
declarations and/or cooperation are permitted or required for such recordation
or registration of the License for the benefit of Circassia.

 

3. Milestone and Royalty Payments.

 

3.1 Milestone Payments. In consideration of the rights and Licenses granted to
Circassia by AIT Therapeutics hereunder, Circassia shall pay, or cause Circassia
Pharmaceuticals plc to pay, to AIT Therapeutics the following milestone amounts:

 

Event  Payment (U.S. Dollars or Circassia Shares)  1. Upon signing of this
Agreement by both Parties  $7,350,000  2. Within five (5) business days
following completion of a pre-submission meeting with the FDA, in which the FDA
[*] the results of which the FDA w ill require to approve the Product in the
Field and that the FDA confirms that no additional clinical data will be
required  $3,150,000  3. On the sooner of the launch of the Product in the Field
in the United States, or ninety (90) calendar days following the approval of a
Product by the FDA, provided that [*]  $12,600,000  4. Within five (5) business
days following the approval by the FDA of the Product in the Field for use in
cardiac surgery  $8,400,000  5. Within five (5) business days following the
approval by the Food and Drug Administration equivalent in China for the
marketing and sale of the Product in the Field in China for any indication 
$1,050,000         TOTAL PAYMENTS  $32,550,000 

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 11 - 

 

 

3.2 Royalty Payments.

 

(a) In consideration of the rights and licenses granted to Circassia by AIT
Therapeutics hereunder, Circassia shall pay to AIT Therapeutics the following
royalty amounts:

 

   Payment (U.S. Dollars)  1. First cumulative $50 Million in Gross Profit in
the United States   5% 2. First cumulative $20 Million in Gross Profit in China 
 5% Thereafter, Circassia shall pay to AIT Therapeutics running royalty amounts
“Running Royalties” per Royalty Year as follows:      3. Annual Gross Profit up
to and including $100 Million   15% 4. Annual Gross Profit exceeding $100
Million   20%

 

[*].

 

(b) Upon expiration of the last Patent in the Patents, the Royalty payments in
Section 3.2(a) shall terminate. In consideration of Circassia’s continued use of
the AIT Therapeutics Technology other than the Patents for Commercialization of
the Product in accordance with the terms of this Agreement, Circassia shall pay
AIT Therapeutics the following royalty rates:

 

   Payment (U.S. Dollars)        3. Annual Gross Profit up to and including $100
Million   14% 4. Annual Gross Profit exceeding $100 Million   19%

 

3.3 Payment.

 

(a) Except as provided under Section 3.3(b), below, payments under Section 3.1
shall be in U.S. Dollars or Circassia Shares, at Circassia’s option. In
addition, the milestones will apply to sales of the Product by Circassia and its
Affiliates.

 

(b) With respect to the second milestone payment under Section 3.1, AIT
Therapeutics shall have the right to insist that this milestone payment is paid
by issue of Circassia Shares.

 

(c) For clarity, milestone events 4 and 5 under Section 3.1 may occur during the
same calendar year, in which event each of the accompanying milestone payments
shall become due.

 

(d) With respect to the first 2 milestone payments under Section 3.1, Circassia
Shares shall be priced at a 5% discount to the lower of the one-week Volume
Weighted Average Price (“VWAP”) or the 1 month VWAP over the previous week or
month, as applicable, prior to the signing of the Agreement by both Parties. [*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 12 - 

 

 

(e) With respect to the third milestone payment under Section 3.1, Circassia
Shares shall be priced at a 5% discount to the lower of the one-week VWAP, the
1-month VWAP or the 3-month VWAP over the previous week, month or 3 months as
applicable, prior to the sooner of the first commercial shipment of Product or
ninety (90) calendar days following Regulatory Approval of the Product by the
FDA. [*]

 

(f) With respect to the fourth milestone payment under Section 3.1, Circassia
Shares shall be priced at a 5% discount to the lower of the one-week VWAP, the
1-month VWAP or the 3-month VWAP over the previous week, month or 3 months as
applicable, prior to the occurrence of the stated milestone related event. [*]

 

(g) If Circassia chooses to make a Milestone Payment by the issue of Circassia
Shares, then such Circassia Shares shall be issued as soon as reasonably
practicable following the date upon which the Milestone Payment is payable. In
the case of Milestones 3, 4 and 5, if there is a delay of more than 24 (twenty
four) hours between the Milestone Payment becoming payable and the issue to AIT
Therapeutics of the Circassia Shares and, during such period of delay, there is
a downwards movement in the market price of Circassia Shares, then Circassia
shall make such additional payment to AIT Therapeutics as is necessary to ensure
that AIT Therapeutics receives the full value of the Milestone Payment.

 

(h) If Circassia chooses to make a Milestone Payment in cash, then Circassia
shall make such Milestone Payment into such bank account as AIT Therapeutics
shall from time to time notify to Circassia.

 

(i) With respect to the milestone payments under Section 3.1, payment in cash
shall result in a reduction of the milestone amount by 4.7619%, with amounts as
follows:

 

Event  Payment (U.S. Dollars)  1. Upon signing of this Agreement by both
Parties  $7,000,000  2. Within five (5) business days following completion of a
pre-submission meeting with the FDA, in which the FDA [*] will require to
approve the Product in the Field and that the FDA confirms that no additional
clinical data will be required  $3,000,000  3. On the sooner of the launch of
the Product in the Field in the United States, or ninety (90) calendar days
following the approval of a Product by the FDA, provided that [*]  $12,000,000 
4. Within five (5) business days following the approval by the FDA of the
Product for use in cardiac surgery  $8,000,000  5. Within five (5) business days
following the approval by the Food and Drug Administration equivalent in China
for the marketing and sale of the Product in China for any indication 
$1,000,000         TOTAL PAYMENTS  $31,000,000 

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 13 - 

 

 

3.4 Other Payment Obligations. With each Sales Report, Circassia shall pay to
AIT Therapeutics the royalties due and payable under this Agreement. If no
royalties shall be due, Circassia shall so report. Royalties shall be due and
payable on a quarterly basis, with respect to each calendar quarter (or portion
thereof) of Circassia, forty-five (45) calendar days after the end of the
applicable calendar quarter, in accordance with the time period set forth above.

 

3.5 Non-Refundable. Any royalty payments made by Circassia in accordance with
Section 3.2 hereof shall, once they are paid, not be refundable nor creditable
for any reason whatsoever, unless otherwise expressly provided herein. For the
avoidance of doubt, nothing in this Section shall be construed as limiting or
prohibiting any remedies available to Circassia at law or equity (including,
without limitation, a refund or restitution of any Milestone Payments paid by
Circassia pursuant to Section 3.1 or Section 3.3) upon any material breach of
this Agreement by AIT Therapeutics.

 

3.6 Royalty Stacking. If Circassia determines in good faith that, in order to
avoid infringement of a Third Party Patent that is necessary to use, have used,
research, Develop, have Developed, Manufacture, have Manufactured, sell, have
sold, offer for sale, have offered for sale, import, have imported, or otherwise
Commercialize a Product and/or Filter in the Field in a particular country of
the Territories in accordance with this Agreement, Circassia shall promptly
notify AIT Therapeutics in writing. The Parties shall discuss in good faith the
necessity and/or advisability of procuring a license to practice under such
Third Party Patent, and provided the Parties mutually agree that such a license
is necessary, then Circassia shall be permitted (i) to obtain a license from
such Third Party in order to use, have used, research, Develop, have Developed,
Manufacture, have Manufactured, sell, have sold, offer for sale, have offered
for sale, distribute, have distributed, import, have imported, or otherwise
Commercialize such Product and/or Filter in such country, (ii) to pay a royalty
or other consideration under such license to such Third Party, and (iii) subject
to the remaining provisions of this Section, to reduce the royalties payable by
Circassia to AIT Therapeutics pursuant to this Agreement by fifty percent (50%)
of the amount(s) of all such royalties or other consideration paid or payable to
such Third Party by or on behalf of Circassia; provided, however, in no event
shall the royalties due to AIT Therapeutics on Gross Profits from the
Commercialization of such Product in any country in the Territories be reduced
hereunder by more than fifty percent (50%) of the applicable running royalty
percent under Section 3.2(1), 3.2(2), 3.2(3) or 3.2(4), above.

 

3.7 No Multiple Royalties. No multiple royalties on Gross Profits shall be
payable to AIT Therapeutics on a single Product based on the fact that such
Product practices more than one Valid Claim.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 14 - 

 

 

3.8 Late Payments. In the event milestone or royalty payments are not received
by AIT Therapeutics when due hereunder, Circassia shall pay to AIT Therapeutics
interest charges that will accrue interest from the date due until paid at a
rate equal to one and one-half percent (1.5%) per month (or the maximum allowed
by Law, if less).

 

4. Management; Joint Steering Committee.

 

4.1 Alliance Managers. Within thirty (30) days following the Effective Date,
each Party will appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications including a general
understanding of medical device Development, Manufacture and Commercialization
issues to act as its alliance manager under this Agreement (each, an “Alliance
Manager”). The Alliance Managers will serve as the primary contact points
between the Parties for the purpose of providing each Party with information on
the progress of the other Party’s Development, Manufacture and Commercialization
of the Product, as applicable. The Alliance Managers will also be primarily
responsible for facilitating the flow of information and otherwise promoting
communication, coordination and collaboration between the Parties, providing
single point communication for seeking consensus both internally within each
Party’s respective organization, including facilitating review of external
corporate communications, and raising cross-Party and/or cross-functional
disputes in a timely manner. Each Party may replace its Alliance Manager with
another appropriately qualified designee on written notice to the other Party.

 

4.2 Joint Steering Committee.

 

(a) Within thirty (30) days after the Effective Date, the Parties will establish
a joint steering committee (the “Joint Steering Committee” or “JSC”) to plan,
administer, evaluate and carry out all aspects of the Development, Manufacture,
regulatory and Commercialization activities with respect to the Product in the
Territories.

 

(b) The JSC will consist of a maximum of three (3) representatives from each of
AIT Therapeutics and Circassia. The representatives may be from various
functional groups (e.g., clinical development, regulatory, medical affairs,
commercial and manufacturing). The Chairperson for the JSC shall be selected by
AIT Therapeutics during the Development phase (i.e., prior to PMA approval) and
by Circassia during the Commercialization phase (i.e., following PMA approval).
[*]

 

(c) The Parties shall schedule the quarterly JSC meetings and agree to such
schedule at least quarterly in advance. Either Party may call additional ad hoc
meetings of the JSC as the needs arise with reasonable advance notice to the
other Party, and such ad hoc meetings shall be conducted at times that are
mutually agreed upon by the Parties. All meetings and other communications of
the JSC shall be conducted in English. No later than five (5) business days
prior to any regularly scheduled meeting of the JSC, the chairperson of the JSC
shall prepare and circulate an agenda for such meeting and, as soon as
practicable, all materials, documents and information for the meeting for
distribution to both Parties; provided, however, that either Party may propose
additional topics to be included on such agenda, either prior to or in the
course of such meeting. The JSC may meet in person, by videoconference or by
teleconference. The chairperson of the JSC will be responsible for preparing
reasonably detailed written minutes of all JSC meetings that reflect, without
limitation, material decisions made at such meetings. The JSC chairperson shall
send draft meeting minutes to the Circassia members and the AIT Therapeutics
members of the JSC for review, comment and approval within ten (10) business
days after each JSC meeting. Such minutes will be deemed approved unless one or
more members of the JSC objects to the accuracy of such minutes within ten (10)
business days of receipt. In addition to the regularly scheduled meetings, AIT
Therapeutics shall call additional ad hoc meetings of the JSC prior to making
any major decisions in the Development and Manufacture of the Product in the
Territories. The Parties shall also maintain regular, frequent and informal
communications for AIT Therapeutics to obtain updates from Circassia and for the
Parties to discuss the progress of the Commercialization of the Products in the
Territories.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 15 - 

 

 

(d) The JSC shall strive to seek consensus in its actions and decision-making
process. In the event of a disagreement between the AIT Therapeutics members and
Circassia members of the JSC, either Party may refer the matter to one senior
executive of each Party (i.e., the Chief Executive Officer or Managing Director
of such Party or an executive of such Party who reports directly to the Chief
Executive Officer or Managing Director) for resolution. [*]

 

4.3 Costs of Governance. The Parties agree that the costs incurred by each Party
in connection with its participation at any meetings under this Section 4 shall
be borne solely by such Party.

 

5. Development.

 

5.1 AIT Therapeutics Development Activities. In accordance with the Development
Plan, [*] AIT Therapeutics shall be responsible for, and shall use Commercially
Reasonable Efforts in, Developing, and seeking Regulatory Approval in the US
for, the Product in the Field to permit Circassia to perform its obligations
hereunder. AIT Therapeutics shall establish and maintain a continuous program
for improvements of the NO Generator and the Filters. As part of the Development
of the Product, AIT Therapeutics shall conduct continuing reliability testing of
the Product as required by Law. Without limiting the generality of the
foregoing, AIT Therapeutics shall (a) ensure that all NO Generators, Filters
and/or Products are Developed in accordance with FDA Quality System Regulation,
21 C.F.R. § 820 and ISO 13485, and (b) use Commercially Reasonable Efforts to
ensure that all NO Generators, Filters and/or Products Developed and
Manufactured for Commercialization in China comply with ISO 13485 and such other
regulatory requirements imposed by Law or any Regulatory Authority in China as
shall be notified by Circassia to AIT from time to time.

 

5.2 Development Costs. As between the Parties, AIT Therapeutics shall bear all
Development Costs for the Development, including, without limitation, what is
necessary for the initial FDA approval for persistent pulmonary hypertension of
the newborn (PPHN).

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 16 - 

 

 

5.3 Step-in Rights. Upon the occurrence of any Step-In Rights Event and subject
to Circassia being in material compliance with the terms of this Agreement and
the Supply Agreement, Circassia shall have the following rights (each, a
“Step-In Right”): (a) [*]; and (b) to file Circassia’s own PMA with the FDA
and/or the corresponding Regulatory Authority in China (or any corresponding
application for Commercialization of the Product in the applicable country of
the Territories) for the Regulatory Approval of the Product in the Territories,
with a right to (i) reproduce, use and include in Circassia’s PMA application(s)
(or any corresponding Regulatory Approval application(s) in China) all
information, clinical data, and manufacturing information and data (including,
without limitation, the Design File History and the Master File) from AIT
Therapeutics’ PMA application and/or any approved PMA (or any corresponding
application or Regulatory Approval in China) for the Product, and (ii) reference
any or all such information, clinical data, and manufacturing information and
data described in clause (b)(i) of this Section 5.3, in each case as required by
the applicable Regulatory Authority for Circassia to file the PMA or
corresponding application for Commercialization of the Product, as applicable.
[*]

 

5.4 [*]

 

5.5 [*]

 

6. Regulatory Matters.

 

6.1 Regulatory Responsibilities.

 

(a) AIT Therapeutics shall be responsible for all Regulatory matters with
regards to the Product in the US and Circassia shall be responsible for all
regulatory matters with regards to the Product in China, including Regulatory
Filings and Regulatory Approvals. AIT Therapeutics shall own all Regulatory
Filings and Regulatory Approvals for the Product in the United States and China,
subject in each case to Circassia’s Step-In Rights as set forth in Section 5.3.
AIT Therapeutics shall file for all Regulatory Filings and shall maintain all
Regulatory Approvals for the Product in the U.S. To the extent required by
Applicable Law, AIT Therapeutics shall designate Circassia as its agent and
Circassia shall file for all Regulatory Filings and shall maintain all
Regulatory Approvals for the Product in China. Without limiting the generality
of the foregoing, AIT Therapeutics shall submit annual establishment
registration, maintain registration and list updates in the United States. Each
Party (i) shall cooperate in good faith with the other Party to support each
Party’s respective rights and obligations respecting Regulatory Filings and
Regulatory Approvals for the Product in the Territories, and (ii) in the absence
of any Step-In Rights Event, neither Party shall withdraw, modify, amend,
compromise, cancel, surrender or terminate any Regulatory Filing or Regulatory
Approval for the Product resulting therefrom, without the prior written consent
of the other Party.

 

(b) The Parties shall keep each other informed of regulatory developments
specific to Product throughout the Territories, and Circassia shall have the
right to contribute to the regulatory plans and strategies for the Products in
the Field for use in the Territories.

 

(c) [*]

 

6.2 Adverse Events.

 

(a) Within one (1) year prior to the planned first Regulatory Approval of the
Products in the Territories, the Parties shall discuss in good faith and enter
into an adverse event reporting agreement setting forth the worldwide procedures
for the Parties with respect to the Products, such as safety data sharing,
adverse events reporting and events monitoring (the “Adverse Event Agreement”).
Such Adverse Event Agreement shall govern the global procedures to be agreed
upon by Circassia and AIT Therapeutics.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 17 - 

 

 

(b) Prior to the execution of such Adverse Event Agreement, Circassia shall
submit to AIT Therapeutics all safety information and reporting in a manner that
meets the reporting requirements in the Territories. Each Party shall notify the
other Party within twenty-four (24) hours of such Party becoming aware of any
Adverse Event (as defined below) that is attributed to or potentially
attributable to the use of a Product. Each Party shall also provide the other
Party, on an annual basis and more frequently as reasonably requested by the
other Party, a summary report of Adverse Events (as defined below), as well as
those Adverse Events that are not attributable to the use of the Products.
Notice of an Adverse Event must contain the information required in accordance
with 21 C.F.R. § 803.52. In the event either Party fails to include any of the
information required pursuant to 21 C.F.R. § 803.52 in the notice set forth in
the previous sentence, it must inform the other Party in a follow up notice
within twenty-four (24) hours of becoming aware of such information. Each Party
agrees to cooperate with the other in submitting any adverse event report as
required by the FDA and will undertake to conduct a reasonable investigation of
an Adverse Event in order to enable each Party to fulfill the reporting
requirements of this Section 6.2(b). In addition, each Party shall notify the
other Party within twenty-four (24) hours of such Party’s learning of any
reportable event that requires remedial action to prevent an unreasonable risk
of substantial harm to the public health or an event for which FDA has made a
written request. As used herein, unless defined differently by the FDA, “Adverse
Event” means any a death or serious illness or injury caused or contributed by
the Product which is (1) life-threatening; (2) results in irreversible
impairment or damage to a body structure or function, excluding trivial
impairment or damage; or (3) necessitates medical or surgical intervention to
preclude permanent impairment of a body function or permanent damage to a body
structure; or a malfunction of a Product that would be likely to cause or
contribute to a death or serious injury if the malfunction were to recur.

 

6.3 No Harmful Actions. If either Party believes that the other Party, as the
case may be, is taking or intends to take any action with respect to the Product
that could reasonably be expected to have a material adverse impact upon the
regulatory status of the Product in the Retained Territories or the Territories,
then such Party shall have the right to bring the matter to the attention of the
JSC. Without limiting the foregoing, subject to the terms and conditions of this
Agreement, unless the Parties otherwise agree: (a) Circassia shall not
communicate with any Regulatory Authority having jurisdiction in the Retained
Territories, unless so ordered by such Regulatory Authority, in which case
Circassia shall provide immediately to AIT Therapeutics notice of such order;
and (b) Circassia shall not submit any Regulatory Filings or seek Regulatory
Approvals for the Products in the Retained Territories.

 

6.4 Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including,
without limitation, a Regulatory Authority, which may affect the safety or
efficacy claims of a Product or the continued marketing of a Product. Upon
receipt of such information, the Parties shall consult with each other in an
effort to arrive at a mutually acceptable procedure for taking appropriate
action.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 18 - 

 

 

6.5 Remedial Actions. The Parties shall exchange their internal standard
operating procedures (“SOPs”) for conducting product recalls reasonably in
advance of the First Commercial Sale of Product in the Territories, and shall
discuss and resolve any conflicts between such SOPs and issues relating thereto
promptly after such exchange. If either Party becomes aware of information
relating to any released Product that indicates that a unit or batch of Product
may not conform to the specifications hereof, or that potential adulteration,
misbranding, and/or other issues have arisen that relate to the safety or
efficacy of such released Product, it shall promptly so notify the other Party.
To the extent Circassia requires such information to comply with applicable Laws
or to determine whether to conduct a recall, AIT Therapeutics shall promptly
disclose to Circassia any Information related to such nonconformance,
adulteration, misbranding or other related issue. Circassia shall have the
right, at its expense (except as provided herein), to control any Product
recall, field correction, or withdrawal of any released Product in the
applicable jurisdiction in the Territories. AIT Therapeutics shall have the
right, at its expense, to control any Product recall, field correction, or
withdrawal of any released Product in the Retained Territories. AIT Therapeutics
shall be responsible for all costs incurred for any recall, field correction, or
withdrawal of any released Product for the Territories to the extent such event
of recall, field correction, or withdrawal is due to the material breach by AIT
Therapeutics of this Agreement or the Supply Agreement. Circassia shall be
responsible for all other costs incurred for any recall, field correction, or
withdrawal of any released Product for the Territories. The procedures and
consequences of such recalls shall be defined in the Supply Agreement. The Party
having the right to control such recall pursuant to this Section 6.5 may, at its
sole discretion, take appropriate courses of action, which shall be consistent
with the internal SOPs of such Party; provided, however, that such controlling
Party shall promptly notify the other Party of any recall action being
considered and where practicable, consider the views of the non-controlling
Party prior to taking any recall action. Each Party shall maintain complete and
accurate records of any recall according to its then current SOPs in the
Territories for such periods as may be required by applicable Laws, but in no
event for less than three (3) years.

 

7. Export Controls, Modern Slavery and Corruption

 

7.1 Export Controls. The Parties acknowledge that export and/or use of any
Product may be subject to compliance with laws, rules and regulations of bodies
having jurisdiction over such operations. If the export or use of any Products
is so controlled, it is the responsibility of the applicable Party to obtain any
such approval required by any Laws.

 

7.2 Anti-Slavery. Each Party shall hold itself and its Affiliates to the highest
performance, ethical and compliance standards, including basic human rights, not
engaging in any activity, practice or conduct which would constitute an offence
under anti-slavery legislation in the United Kingdom or the U.S. encouraging
fair and equal treatment for all persons, the provision of safe and healthy
working conditions, respect for the environment, the adoption of appropriate
management systems and the conduct of business in an ethical manner. In
performing its duties under this Agreement, Circassia acknowledges the value and
importance of performance and ethical behavior in its performance under this
Agreement.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 19 - 

 

 

7.3 Undue Pecuniary Advantage. Each Party warrants that on the Effective Date,
it, its directors, officers or employees have not offered, promised, given,
authorized, solicited or accepted any undue pecuniary or other advantage of any
kind (or implied that they will or might do any such thing at any time in the
future) in any way connected with this Agreement and that it has taken
reasonable measures to prevent Third Party contractors, agents or other third
parties, subject to its control or determining influence, from doing so.

 

7.4 Anti-Corruption. Each Party agrees that, at all times in connection with and
throughout the term of this Agreement, it will comply with and that they will
take reasonable measures to ensure that its Affiliates, Third Party contractors
or agents will comply with all applicable anti-corruption legislation including
the Bribery Act 2010 and the Foreign Corrupt Practices Act 1977. Each Party
shall not do, or omit to do, any act that would cause the other Party to be in
breach of any anti-corruption legislation including the Bribery Act 2010 or the
Foreign Corrupt Practices Act 1977.

 

8. Commercialization.

 

8.1 [*]

 

8.2 Commercialization Plan. Circassia will prepare and submit to the JSC a
commercialization plan no later than four (4) months prior to the anticipated
date of Regulatory Approval for the first Product in the Territories (the
“Commercialization Plan”). Such Commercialization Plan shall incorporate the
following Commercialization diligence requirements: Circassia will update such
Commercialization Plan on at least an annual basis and will provide quarterly
reports to AIT Therapeutics describing Circassia’s progress against such
Commercialization Plan. Circassia shall use Commercially Reasonable Efforts to
maximize sales of the Products in the Territories in accordance with the
Commercialization Plan and as approved by the JSC.

 

8.3 Circassia shall perform all required Commercialization activities at its
sole expense, including, but not limited to, hiring qualified sales, marketing
and commercial teams; performing user trials required for market adoption; and
monitoring competitors in the Territories and pro-actively preparing defense
mechanism against competitors’ spoiling tactics. Without limiting the generality
of the foregoing, Circassia shall:

 

(a) fund all Launch and commercial activities;

 

(b) fund all user trials required for market adoption;

 

(c) hire and fund dedicated field-based teams comprising Key Accounts personnel,
Sales Representatives, Medical Science Liaison personnel and Clinical Science
Liaison personnel;

 

(d) hire and fund office-based Marketing, Customer Experience, Technical
Support, Training, Operations Support and Logistics personnel; and

 

(e) regularly review the Product’s sales performance to rapidly increase
field-based and office-based teams as appropriate to make it a success.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 20 - 

 

 

8.4 Circassia shall use Commercially Reasonable Efforts to Launch the Product in
the U.S. as soon as commercially reasonable, but not later than ninety (90)
calendar days following PMA approval by the FDA, provided the following:

 

(a) AIT Therapeutics is able to supply reasonable commercial Launch quantities
of the Product in accordance with the Supply Agreement;

 

(b) AIT Therapeutics has filed a supplemental PMA for the approval of the
additional ventilator systems described herein and agreed to by the Parties; and

 

(c) Circassia is not prohibited by injunction or Law from such Launch.

 

8.5 Trademark. Subject to the remaining terms of this Section, the Parties shall
cooperate in good faith with respect to the branding of Products and placement
of the Parties’ respective trademarks on the Products and the Filters to be
Commercialized in the Territories. The Parties shall mutually select the
principal trademark for the Product and the Filters (collectively, the “Product
Marks”) to be used in the countries of the Territories. Each Party shall own all
rights in its Product Marks and register and maintain the Product Marks in the
countries and regions it determines reasonably necessary. Circassia shall be
responsible for clearing such marks with the FDA and the USPTO, and the
corresponding Regulatory Authorities in China, at its expense.

 

8.6 Failure to Achieve Commercialization Events. If, despite Circassia’s
consistent use of Commercially Reasonable Efforts, Circassia is unable to
achieve any particular due diligence event set forth in the Commercialization
Plan within sixty (60) days following the date specified in the
Commercialization Plan for the achievement or completion of such event, then AIT
Therapeutics shall refer the matter first to the JSC, and the Parties shall and
discuss in good faith whether the applicable event or events can reasonably be
achieved or completed with appropriate revisions to the Commercialization Plan
as agreed to by the Parties. For the avoidance of doubt, Circassia shall not
have the deciding vote in relation to a revision of the Commercialization Plan
pursuant to this Section. Circassia’s failure to achieve one or more diligence
events in the Commercialization Plan despite its exercise of Commercially
Reasonable Efforts shall not constitute a material breach of this Agreement
unless Circassia is unable to achieve such diligence event within sixty (60)
days following the date specified in the revised Commercialization Plan.

 

8.7 [*]

 

9. Reports; Records.

 

9.1 Sales Report. During the term of this Agreement after First Commercial Sale
of the first Product and/or Filters, Circassia shall furnish or cause to be
furnished to AIT Therapeutics within thirty (30) days after the end of each
calendar quarter (each a “Reporting Period”) a written report or reports (the
“Sales Report”) covering the applicable Reporting Period and containing the
following information:

 

(a) The Gross Sales, Net Sales and Gross Profit from the sale of Products and/or
Filters (and all associated calculations) in the Territories during the
Reporting Period;

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 21 - 

 



 



(b) the royalties, payable in U.S. Dollars, which shall have accrued hereunder
in respect to such Gross Profit;

 

(c) withholding taxes, if any, required by Law to be deducted in respect of such
royalties; and

 

(d) the exchange rates used in determining the amount of U.S. Dollars.

 

9.2 Exchange Rates; Reports. With respect to sales of Product invoiced in U.S.
Dollars, the Gross Sales, Net Sales, Gross Profit and royalty payable shall be
expressed in such currency as it is. With respect to sales of Product invoiced
in Chinese Yuan, the Gross Sales, Net Sales, Gross Profit and royalty payable
shall be expressed in the domestic currency of China together with the U.S.
Dollars equivalent of the royalty payable, calculated using the average monthly
exchange rates published by HSBC for each month within each Reporting Period. In
each quarterly Sales Report, the final computations of Gross Profit and royalty
payable shall be expressed in U.S. Dollars. Circassia and its Affiliates shall
keep legible, verifiable and accurate records in sufficient detail to enable the
royalties payable hereunder to be determined and substantiated.

 

9.3 Withholding Tax. Circassia shall deduct any withholding taxes and other
statutory duties from all payments set forth herein and pay them to the proper
tax authorities if required by applicable Law. Circassia shall maintain official
receipts related to any withholding taxes and forward copies of such receipts to
AIT Therapeutics. The Parties will exercise their Commercially Reasonable
Efforts to ensure that any withholding taxes imposed are reduced as far as
possible under the provisions of the current or any future double taxation
agreement between China and the United States of America. If, according to Laws
applied to the Parties, this reduction requires a certificate of tax exemption,
and in order to achieve such reduction, each Party shall cooperate with the
other Party with applicable legal procedure and shall provide the other Party
with the claim for a certificate of tax exemption in respect of royalties paid
on the official form containing a certification of residence of the competent
tax authority and other appropriate documents.

 

9.4 Audit Rights. AIT Therapeutics shall have the right to have an independent
public accounting firm of its own selection but reasonably acceptable to
Circassia, and at AIT Therapeutics’ own expense (except if the result of such
audit reveals an underpayment exceeding five percent (5%) of the amounts
actually due to AIT Therapeutics for the audit period in question, in which case
such audit shall be at Circassia’s expense), examine the relevant books and
records of account of Circassia and any of its Affiliates during reasonable
business hours upon reasonable prior written notice to Circassia and not more
often than once each calendar year, for not more than two (2) previous years, to
determine whether appropriate payment have been made to AIT Therapeutics
hereunder. AIT Therapeutics may exercise such right until the end of one (1)
year after the termination or expiration of any payment obligation by Circassia
under this Agreement. Circassia shall promptly pay to AIT Therapeutics the full
amount of any undisputed underpayment. If the amount of the underpayment is
greater than five percent (5%) on an annualized basis, Circassia shall pay
interest on that amount that is in excess of five percent (5%) at the rate of
LIBOR plus five percent (5%) per year, or the maximum rate permitted by
applicable Law, whichever is less, in either case compounding annually from the
date payment was due. Any overpayment by Circassia shall be credited against
future Circassia royalty payment obligations hereunder. Such public accounting
firm shall treat as confidential, and shall not disclose to AIT Therapeutics,
any information other than information which could otherwise be given to AIT
Therapeutics pursuant to any provision of this Agreement, all of which shall be
treated as Confidential Information of Circassia hereunder.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 22 - 

 

 

9.5 Payment. All payments to AIT Therapeutics shall be in US Dollars.

 

10. Representations, Warranties and Covenants; Disclaimer.

 

10.1 AIT Therapeutics Representations, Warranties and Covenants. AIT
Therapeutics covenants, and represents and warrants to Circassia as of the
Effective Date, that:

 

(a) AIT Therapeutics is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated.

 

(b) AIT Therapeutics owns and/or has licenses to use the AIT Therapeutics
Technology and the AIT Therapeutics Regulatory Documentation and has the right
to enter into this Agreement and to grant, and is not required to obtain the
consent of any Third Party to grant, the licenses to Circassia as herein
described.

 

(c) Exhibit 1.7 contains a complete and correct list of all AIT Therapeutics
Patents Controlled by AIT Therapeutics and its Affiliates as of the Effective
Date that are necessary for the Development and Commercialization of the
Products in the Field in the Territories.

 

(d) AIT Therapeutics has complied in all material respects with all Laws in
connection with the prosecution of the AIT Therapeutics Patents, including, with
respect to any issued Patents and pending patent applications, any disclosure
requirements to the United States Patent and Trademark Office or any other
Governmental Authority and has timely paid all filing and renewal fees with
respect thereto.

 

(e) AIT Therapeutics has obtained, or caused its Affiliates, as applicable, to
obtain, assignments from the inventors of all inventorship rights to the AIT
Therapeutics Patents, and all such assignments are valid and enforceable, and
the inventorship of the AIT Therapeutics Patents is properly identified on each
Patent or patent application.

 

(f) To AIT Therapeutics’ knowledge, no Third Party is infringing any AIT
Therapeutics Patent in the Field.

 

(g) To AIT Therapeutics’ knowledge, the Development, Manufacture or
Commercialization of the Products and Filters in the Field in the Territories
does not infringe any issued Patent or misappropriate the trade secrets of any
Third Party.

 

(h) AIT Therapeutics has not received notice of any claims, and there were no
judgements or settlements against or owed by AIT Therapeutics or, to AIT
Therapeutics’ knowledge, any pending or threatened claims or litigation, in each
case, claiming that a Patent owned by such Third Party would be infringed by the
Development, Manufacture or Commercialization of the Products in the Field in
the Territories.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 23 - 

 

 

(i) AIT Therapeutics and its Affiliates have taken Commercially Reasonable
Efforts consistent with industry practices to protect the secrecy,
confidentiality and value of all AIT Therapeutics Trade Secrets that constitutes
trade secrets under Laws (including requiring all employees, consultants and
independent contractors to execute binding and enforceable agreements requiring
all such employees, consultants and independent contractors to maintain the
confidentiality of such AIT Therapeutics Trade Secrets) and, to AIT
Therapeutics’ knowledge, such AIT Therapeutics Trade Secrets have not been used,
disclosed to or discovered by any Third Party except pursuant to such
confidentiality agreements and there has not been a breach by any party to such
confidentiality agreements.

 

(j) The AIT Therapeutics Patents are, to AIT Therapeutics’ knowledge, valid and
enforceable, and no Third Party has made any claim against AIT Therapeutics
asserting the invalidity, unenforceability or non-infringement of any AIT
Therapeutics Patents (including, by way of example, through the institution or
written threat of institution of interference, nullity, opposition, inter partes
or post-grant review or similar invalidity proceedings before the United States
Patent and Trademark Office or any analogous foreign Governmental Authority).

 

(k) The AIT Therapeutics Technology is not subject to any funding agreement with
any Governmental Authority or any other Third Party, and are not subject to the
requirements of the Bayh-Dole Act or any similar provision of any Law.

 

(l) Neither AIT Therapeutics nor any of its Affiliates (i) are subject to any
obligation to or with any Third Party that cause AIT Therapeutics or its
Affiliates not to Control (or otherwise have rights to) any Patent or trade
secret that would, but for such obligation, be included in the AIT Therapeutics
Technology if such Patent or trade secret were Controlled by AIT Therapeutics or
an Affiliate.

 

(m) There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to AIT
Therapeutics’ knowledge, threatened, with any judicial or arbitrative body
against AIT Therapeutics or any of its Affiliates in connection with the AIT
Therapeutics Patents or the Products or Filters.

 

(n) The Development and Manufacture of the Product have been conducted in all
respects in accordance with Laws.

 

(o) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of AIT
Therapeutics enforceable against AIT Therapeutics in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws affecting creditors’ rights generally from time to time if effect,
and to general principles of equity.

 

(p) The execution, delivery and performance of this Agreement does not and will
not conflict with any other agreement, contract, instrument or understanding,
oral or written, to which AIT Therapeutics is a party, or by which it is bound,
nor will it violate any Law applicable to AIT Therapeutics.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 24 - 

 

 

(q) All necessary consents, approvals and authorizations of all Regulatory
Authorities and Governmental Authorities and other Third Party required to be
obtained by AIT Therapeutics in connection with the execution and delivery of
this Agreement and the performance of its obligations hereunder have been
obtained.

 

(r) No default has occurred or is continuing under the NitricGen License
Agreement, and no event has occurred or condition exists under the NitricGen
License Agreement which would, with the giving of notice, the expiration of any
cure period or otherwise, constitute a default under the NitricGen License
Agreement.

 

(s) AIT Therapeutics shall supply reasonable commercial Launch quantities of the
Product in accordance with the Supply Agreement.

 

(t) AIT Therapeutics has not granted as of the Effective Date, and will not
grant during the term of this Agreement, any licenses to any Affiliate or Third
Party under the AIT Therapeutics Patents or AIT Therapeutics Regulatory
Documentation which would conflict with the License granted to Circassia
hereunder.

 

10.2 Circassia Representations and Warranties. Circassia covenants, and
represents and warrants to AIT Therapeutics as of the Effective Date, that:

 

(a) Circassia is a corporation duly organized, validly existing and in good
standing under the laws of jurisdiction in which it is incorporated and it has
full right and authority to enter into this Agreement and to accept the rights
and the License granted as herein described.

 

(b) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
Circassia enforceable against Circassia in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.

 

(c) The execution, delivery and performance of this Agreement does not and will
not conflict with any other agreement, contract, instrument or understanding,
oral or written, to which Circassia is a party, or by which it is bound, nor
will it violate any Law applicable to Circassia.

 

(d) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other persons or entities required to be obtained
by Circassia in connection with the execution and delivery of this Agreement and
the performance of its obligations hereunder have been obtained.

 

(e) Circassia has not as of the Effective Date knowingly performed any acts that
are inconsistent with the terms and purposes of this Agreement.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 25 - 

 

 

(f) Circassia has undertaken the investigation and has evaluated documents and
information as practically it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement. Circassia agrees to enter into this Agreement in
the terms and conditions herein on the Effective Date based upon its own
inspection, examination and determination with respect thereto as to all
matters, and without reliance upon any express or implied representations or
warranties of any nature made by or on behalf of or imputed to AIT Therapeutics
or its Affiliates, except as expressly set forth in this Agreement. Without
limiting the generality of the foregoing, and except as expressly set forth in
this Agreement, Circassia acknowledges that AIT Therapeutics is making no
representation or warranty with respect to any AIT Therapeutics Patent or AIT
Therapeutics Regulatory Documentation licensed to Circassia hereunder.

 

10.3 Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, AND EACH PARTY HEREBY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY OF THE MATERIALS,
INFORMATION, SERVICES OR LICENSES PROVIDED PURSUANT TO THIS AGREEMENT.

 

10.4 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
and Third Party contractors; provided, however, that each Party shall remain
responsible and liable for the performance by its Affiliates and Third Party
contractors and shall cause its Affiliates and Third Party contractors to comply
with the provisions of this Agreement in connection with such performance.

 

11. Intellectual Property.

 

11.1 Ownership of Inventions; Assignment. AIT Therapeutics shall own all AIT
Therapeutics Patents and Improvements and all intellectual property rights
therein, including any rights to applications and or other protections for any
of the foregoing. Circassia agrees to assign and hereby assigns and transfers to
AIT Therapeutics all of Circassia’s right, title and interest in and to any
Improvements (whether invented solely by or on behalf of Circassia, or jointly
by Circassia and AIT Therapeutics), and agrees to take, and to cause its
employees, agents, and consultants to take, all further acts reasonably required
to evidence such assignment and transfer to AIT Therapeutics, at AIT
Therapeutics’ reasonable expense. Circassia hereby appoints AIT Therapeutics as
its attorney-in-fact to sign such documents as AIT Therapeutics deems necessary
for AIT Therapeutics to obtain ownership and to apply for, secure, and maintain
patent or other proprietary protection of such Improvements if AIT Therapeutics
is unable, after reasonable inquiry, to obtain Circassia’s (or its employee’s or
agent’s) signature on such a document. Circassia hereby waives, on behalf of
itself, its parent, subsidiaries, Affiliates and partners as well as all of its
employees and independent contractors, any rights of first refusal it, he, or
she may have with respect to any contemplated technology transfer, in whole or
in part, of the Improvements or any related patent, patent application, related
thereto as well as any right accorded to it, him, or her, by statute or
otherwise, to use any Improvements or any Patent or copyright related thereto.
Each Party shall own all right, title, and interest in and to any inventions
that do not constitute Improvements but which are made solely by such Party’s
employees, agents, and independent contractors in the course of conducting its
activities under this Agreement during the Term, together with all intellectual
property rights therein, including any rights to applications or other
protections for any of the foregoing. The Parties shall jointly own all
inventions that do not constitute Improvements but which are made jointly by the
employees, agents, independent contractors or sublicensees of both Parties, in
accordance with joint ownership interests of co-inventors under U.S. patent
laws. Subject to the provisions of Section 2.4 (Exclusivity), each Party shall
have full rights to license, assign and exploit such joint inventions (and any
patents arising therefrom) anywhere in the world, without any requirement of
gaining the consent of, or accounting to, the other Party.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 26 - 

 

 

11.2 Disclosure of Inventions. Each of the Parties shall, and shall cause its
Third Party contractors and Affiliates to, promptly disclose to the other Party
any inventions, invention disclosures, or other similar documents, submitted to
it by its employees, agents, consultants or independent contractors describing
inventions that may be Improvements, and all Information relating to such
inventions to the extent necessary for the good faith determination as to
whether such invention constitutes an Improvement and, if appropriate, for the
preparation, filing and maintenance of any Patent application or Patent with
respect to such invention.

 

11.3 License to Improvement Patents. All Patents claiming or covering any
Improvements shall be referred to herein as “Improvement Patents” and all such
Improvements (whether or not patented) and Improvement Patents shall
automatically become part of the License without any further consideration and
without any requirement of any formal amendment, further writing or other
action; provided, however, upon the written request of either Party, the Parties
shall update Exhibit 1.7 to confirm the inclusion of such Improvements and
Improvement Patents in the License.

 

11.4 Prosecution of Patents.

 

(a) Except as otherwise provided in this Section 11.4(a), AIT Therapeutics shall
have the first right, but not the obligation, to prepare, file, prosecute and
maintain the AIT Therapeutics Patents and Improvement Patents at AIT
Therapeutics’ own costs and expenses using counsel of its choosing. In the event
AIT Therapeutics files any applications for any Improvement Patent respecting or
claiming any Improvement, such filings shall include, but not be limited to,
corresponding applications for Improvement Patents in the Territories; provided,
however, that the costs associated with preparing, filing, prosecuting and
maintaining any applications for any Improvement Patents in China, or any
Improvement Patents issuing in China, shall be borne by Circassia, subject to
the remaining terms and conditions of this Section 11.4(a). If AIT Therapeutics
determines in its sole discretion to abandon all claims in any AIT Therapeutics
Patent or any Improvement Patents in the Territories, then AIT Therapeutics
shall provide Circassia with written notice of such determination within a
period of time reasonably necessary to allow Circassia to determine its interest
in such AIT Therapeutics Patent(s) or Improvement Patent(s), as the case may be.
In the event Circassia provides written notice expressing its interest in
continuing prosecution of such AIT Therapeutics Patent(s) or Improvement
Patent(s), then upon Circassia’s written request AIT Therapeutics shall promptly
assign and transfer to Circassia all right, title and interest in and to such
AIT Therapeutics Patent(s) or Improvement Patent(s), as the case may be, and AIT
Therapeutics shall execute and deliver to Circassia such assignments or other
instruments of transfer as Circassia may reasonably request to evidence such
assignment and transfer as a matter of record. Notwithstanding the foregoing, in
the event such transfer or assignment negatively impacts the enforceability or
validity of any other patent or claim within the AIT Therapeutics Patents or
Improvement Patents, AIT Therapeutics shall not be required to assign such
patent. AIT Therapeutics hereby appoints Circassia as its attorney-in-fact to
sign such documents as Circassia deems necessary for Circassia to obtain
ownership and to apply for, secure, and maintain patent or other proprietary
protection of such AIT Therapeutics Patent(s) or Improvement Patent(s) if
Circassia is unable, after reasonable inquiry, to obtain AIT Therapeutics’ (or
its employee’s or agent’s) signature on such a document. Thereafter, Circassia
(i) shall have the right to prosecute and maintain such AIT Therapeutics
Patent(s) or Improvement Patent(s) in the Territories, and (ii) shall bear all
of the costs of preparation, filing, prosecution and maintenance of such
assigned and transferred AIT Therapeutics Patents and Improvement Patents, and
Circassia may prosecute such Patents at its sole discretion; provided, however,
in the event that Circassia decides to abandon or not maintain any such AIT
Therapeutics Patent(s) or Improvement Patent(s), then Circassia shall promptly
provide AIT Therapeutics with written notice of such decision. The Parties shall
determine which Party will file, prosecute and maintain any Patent claiming or
covering any jointly owned invention (“Joint Patent”). In the case of any
Improvement Patent or Joint Patent, the Party filing such patent application
(the “Filing Party”) shall deliver to the other Party (the “Non-Filing Party”)
drafts of all such patent applications respecting such Improvement Patent or
Joint Patent, as the case may be, in confidence before each such patent
application is filed, and shall give the Non-Filing Party a reasonable period
(not to exceed ninety (90) days) in which to review and comment thereon.
Likewise, the Filing Party shall deliver to the Non-Filing Party, or shall cause
the Filing Party’s patent counsel to deliver to the Non-Filing Party, copies of
all office actions and other correspondence from the USPTO and all other patent
offices in the Territories respecting any such Improvement Patent or Joint
Patent, as the case may be, and all proposed responses thereto for the
Non-Filing Party’s review, and shall provide the Non-Filing Party a reasonable
opportunity to comment thereon. The Filing Party shall use Commercially
Reasonable Efforts to accommodate the suggestions of the Non-Filing Party on any
such patent application, amendment or office action response. For the avoidance
of doubt, the Filing Party shall have the final decision with respect to any
patent application, amendment or office action response.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 27 - 

 

 

(b) Patent Term Extensions in the Territories. The JSC will discuss and
recommend for which, if any, of the Patents within the AIT Therapeutics Patents
or Improvement Patents in the Territories the Parties should seek patent term
extensions in the Territories. Provided AIT Therapeutics still owns all right,
title and interest in and to the affected AIT Therapeutics Patent or Improvement
Patent, as the case may be, AIT Therapeutics shall have the final
decision-making authority with respect to applying for any such patent term
extension respecting the applicable AIT Therapeutics Patent or Improvement
Patent, as the case may be, and will act with reasonable promptness in light of
the development stage of the Product to apply for any such patent term
extension, where it so elects; provided, however, that if only one such Patent
can obtain a patent term extension, then the Parties will consult in good faith
to determine which such Patent should be the subject of efforts to obtain a
patent term extension, and provided AIT Therapeutics still owns all right, title
and interest in and to the affected AIT Therapeutics Patent or Improvement
Patent, as the case may be, AIT Therapeutics’ decision on such matter will
control in the case of a disagreement. The Party that does not apply for an
extension hereunder will cooperate fully with the other Party in making such
filings or actions, for example and without limitation, by making available all
required regulatory data and information and executing any required
authorizations to apply for such patent term extension. All expenses incurred in
connection with activities of each Party pursuant to this Section 11.4 shall be
entirely borne by such Party.

 

11.5 Infringement of AIT Therapeutics Patents or Improvement Patents by Third
Parties.

 

(a) Each Party shall promptly notify the other Party in writing of any existing
or threatened infringement in the Territories of the AIT Therapeutics Patents,
Improvement Patents or Joint Patents of which it becomes aware, and shall
provide all evidence in such Party’s possession demonstrating such infringement.

 

(b) If a Third Party infringes, or is suspected of infringing, any AIT
Therapeutics Patent. Improvement Patent or Joint Patent in the Territories by
making, using, importing, offering for sale or selling the Product or a
competitive product in the Field (each, a “Product Infringement”), each Party
shall share with the other Party all Information available to it regarding such
alleged infringement or misappropriation.

 

(c) AIT Therapeutics shall have the first right, but not the obligation, to
bring an appropriate suit or other action against any person or entity engaged
in such Product Infringement in the Territories using counsel of its choosing,
at which time AIT Therapeutics shall be designated the “Lead Party” and
Circassia shall be designated the “Supporting Party.” If, within forty-five (45)
days of receiving written notice of a Product Infringement hereunder, AIT
Therapeutics has not exercised its right to bring an action against a Third
Party engaged in Product Infringement in the Territories, then Circassia shall
be entitled to do so and to be designated as the “Lead Party” and AIT
Therapeutics shall be the “Supporting Party” in such Product Infringement claim.

 

(d) The Supporting Party shall provide to the Lead Party reasonable assistance
in such investigation, claim, litigation or enforcement, at the Lead Party’s
request, including joining any such action as a party plaintiff. The Lead Party
shall keep the Supporting Partner regularly informed of the status and progress
of such enforcement efforts, shall reasonably consider the Supporting Party’s
comments on any such efforts. The Supporting Party shall be entitled to separate
representation in such matter by counsel of its own choice.

 

(e) The Lead Party shall not settle any claim, suit or action that it brought
against a Third Party under this Section 11.5 involving AIT Therapeutics
Patents, Improvement Patents or Joint Patents without the prior written consent
of the Supporting Party, which consent shall not be unreasonably withheld or
delayed; provided that the Supporting Party shall be deemed reasonable in
withholding its consent in the event the Supporting Party reasonably determines
that such settlement would restrict in any material respect the scope of the AIT
Therapeutics Patents or Improvement Patents or its rights or interests therein
(in the case where AIT Therapeutics is the Supporting Party) or the scope of its
rights under the License (in the case where Circassia is the Supporting Party).
In the event that consent is withheld by the Supporting Party, the Supporting
Party shall be solely responsible for any subsequent and reasonable Litigation
Expenses incurred by the Lead Party.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 28 - 

 

 

(f) Any recovery from any Product Infringement claim or litigation or any
settlement of the Product Infringement claim (including both recovery of damages
and recovery of costs incurred in pursuing the claim) shall be shared by the
Parties as follows:

 

  (i) Reimburse each Party for its pro rata share of Total Litigation Expenses
(i.e., fifty percent (50%) to each Party, in accordance with Section 11.9
below), then         (ii) Any remaining balance of recovery will be shared
equally between the Parties,

 

11.6 Defense of Claims for Infringement of Third Party Rights in the
Territories.

 

(a) If any Product or Filter becomes the subject of a Third Party’s claim or
assertion of infringement of a Patent or other intellectual property right
granted by a jurisdiction within the Territories or a claim or assertion of
misappropriation of the trade secrets of such Third Party, then the Party first
having notice of the claim or assertion shall promptly notify the other Party.

 

(b) Circassia shall have the first right, but not the obligation, to defend any
threatened or asserted claim of infringement of a Third Party’s Patent by any
jurisdiction in the Territories or misappropriation of the trade secrets of such
Third Party based on the Development, Manufacture, Commercialization, sale or
use of Products or Filters in the Field in a jurisdiction within the
Territories. If Circassia undertakes the defense of such threatened or asserted
Third-Party claim of infringement or misappropriation, then Circassia shall be
designated the “Lead Party” for purposes of such defense, and such defense shall
be at Circassia’s expense using counsel of its choosing,.

 

(c) If Circassia decides to not defend or does not commence actions to defend
such claim no later than thirty (30) days after it receives notice thereof (or
within thirty (30) days after it should have given notice thereof to AIT
Therapeutics as required by Section 11.6(a)), then to the extent allowed by
applicable Laws, AIT Therapeutics shall have the right, but not the obligation,
to control the defense of such claim by counsel of its choice. If AIT
Therapeutics undertakes the defense of such claim, then AIT Therapeutics shall
be designated the “Lead Party” for purposes of such defense, and such defense
shall be at AIT Therapeutics’ expense.

 

(d) For purposes of this Section 11.6, the Party that is not the “Lead Party”
shall be the “Supporting Party” in the defense of the applicable Third-Party
infringement or misappropriation claim. The Supporting Party shall reasonably
cooperate with the Lead Partner conducting the defense of the Third-Party claim
or assertion, including, if required to conduct such defense, furnishing a power
of attorney.

 

(e) The Supporting Party shall have the right to participate or otherwise be
involved in any such action controlled by the Lead Party, in each case at the
Supporting Party’s cost and expense. If the Supporting Party elects to so
participate or be involved, then the Lead Party shall provide the Supporting
Party and its counsel with an opportunity to consult with the Lead Party and its
counsel regarding the defense of such action (including reviewing the contents
of any correspondence, legal papers or other documents related thereto), and the
Lead Party shall take into account reasonable requests of the Supporting Party
regarding such enforcement or defense.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 29 - 

 

 

(f) Neither Party shall enter into any settlement of any claim described in this
Section 11.6 which settlement, if consummated, would (i) affect the other
Party’s rights or interests under this Agreement, (ii) affect the scope of any
AIT Therapeutics Patent and/or Improvement Patent in any material respect, (iii)
affect the scope of the License in any country of the Territories, or (iv)
materially affect the Product, whether or not in the Field/Territories without
such other Party’s written consent, such consent not to be unreasonably withheld
or delayed. Each Party shall have the right to decline to defend or to tender
defense of any such claim to the other Party upon reasonable notice, including
if the other Party fails to agree to a settlement that such Party proposes. If,
for purposes of effecting any proposed settlement of any Third-Party claim,
action or suit, a Party desires to take a license under any applicable Third
Party intellectual property rights for the purpose of based on the Development,
Manufacture, Commercialization, sale or use of Products or Filters in the Field
in a jurisdiction within the Territories, then such Party shall submit the terms
of such license to the JSC for review and approval. Any such license agreement
will require the applicable Third Party to grant world wide licenses to
Circassia and AIT Therapeutics and will contain a release of any liabilities
accrued prior to the effective date of such license agreement, and will be
subject to the mutual agreement of the Parties. Any royalties payable by
Circassia to such Third Party under such license agreement in respect of the use
or Commercialization of Products shall be credited as set forth in Section 3.6
hereof.

 

11.7 Patent Marking. AIT Therapeutics (or its Affiliate) shall mark each Product
and Filter marketed and sold by Circassia (or its Affiliate) hereunder with
appropriate patent numbers or indicia.

 

11.8 Patent Oppositions and Invalidation Proceedings.

 

(a) If Circassia or any of its Affiliates, employees, officers, directors,
contractors, and attorneys initiates, requests, assists or financially supports
any Third Party with any interference inter partes review, post grant review,
reexamination, nullity action, or opposition proceeding or other action (a
“Patent Challenge”) with respect to, or making, filing or maintaining any claim
to challenge the validity, infringement or enforceability of, any AIT
Therapeutics Patent and any claim is found to be patentable, valid, enforceable
and/or infringed, as applicable, then AIT Therapeutics may, at its sole
discretion, (i) invoice Circassia for all expenses incurred in such Patent
Challenge, including reasonable attorneys’ fees, experts’ fees, and other costs
and Circassia shall pay all undisputed amounts within thirty (30) days after
receipt of such invoice and/or (ii) terminate its license to such Patent.

 

(b) For purposes of this Subsection 11.8(b), “Invalidation Proceeding” will mean
any declaratory judgment action or claim, inter partes review proceeding or
other similar action or proceeding initiated by a Third Party seeking a ruling
or judgment that any AIT Therapeutics Patent is invalid or unenforceable, and
where the proceedings are not connected to proceedings regarding alleged
Third-Party infringement (except insofar as such action is a counterclaim to or
defense of, or accompanies a defense of, an action for infringement against a
Third Party under Section 11.5, in which case the provisions of Section 11.5
shall govern). AIT Therapeutics will have the first right, but not the
obligation, to defend any Invalidation Proceeding, at its expense. If AIT
Therapeutics fails or elects not to defend any Invalidation Proceeding, then
Circassia will have the right, but not the obligation, to defend the
Invalidation Proceeding, at its expense.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 30 - 

 

 

(c) If either Party desires to bring a Patent Challenge of a Patent owned or
controlled by a Third Party that relates to the Product, or the use, sale, offer
for sale or importation of the Product (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, a Third Party’s
claim or assertion of infringement under Section 11.6, in which case the
provisions of Section 11.6 shall govern), then such Party shall so notify the
other Party and the Parties shall promptly confer to determine whether to bring
such action or the manner in which to settle such action. Circassia and AIT
Therapeutics shall each have the right, but not the obligation, to bring at its
own expense and in its sole control any such action in the Territories. The
Parties shall cooperate fully with the other Party bringing such action. Any
awards or amounts received by the Parties shall be retained by the Parties.

 

11.9 Sharing of Total Litigation Expenses. The Parties shall share equally the
Total Litigation Expenses hereunder. The Parties shall act in good faith in the
management of litigation and Total Litigation Expenses and any disputes
pertaining to same will be referred to the JSC with neither Party having a
controlling vote.

 

11.10 Common Interest Agreement. In connection with the patent prosecution,
enforcement or defense of any infringement or misappropriation claim, the
Parties shall agree on and enter into an “identity of interest agreement” (or
similarly styled agreement), pursuant to which the Parties agree to their
shared, mutual interest in the outcome of such intellectual property right,
claim or dispute, and thereafter, the Parties shall promptly meet to consider
the appropriate course of action.

 

11.11 Compendial Listing and Register of Exclusive License. Upon request of
Circassia, AIT Therapeutics shall cooperate with Circassia to (a) file
appropriate information with the applicable Regulatory Authority listing any AIT
Therapeutics Patents and/or Improvement Patent in the patent listing source in
the Territories if any, and (b) register or record the License granted hereunder
to the applicable Regulatory Authority, a patent and trademark office or other
relevant governmental agency or offices in the Territories, if any.

 

12. Confidentiality/Publications.

 

12.1 Confidentiality. Subject to any other provisions of this Agreement, each
Party (the “Receiving Party”), for itself and its Affiliates and their (direct
and indirect) licensees, agrees that it shall, during the term of this Agreement
and for a period of five (5) years thereafter or ten (10) years from the
Effective Date, whichever is longer, (i) hold in confidence using not less than
the efforts such Receiving Party uses to maintain in confidence its own
proprietary information of similar kind and value (but in no event less than
reasonable care) the Confidential Information received before or after the
Effective Date from the other Party (the “Disclosing Party”), (ii) not disclose
such Confidential Information to any Third Party, except for those disclosures
expressly permitted in this Section 12 below, and (iii) not use such
Confidential Information for any purpose other than the purposes expressly
permitted by this Agreement, without first obtaining the prior written consent
of the Disclosing Party. Notwithstanding the foregoing, neither Party shall have
any obligation of confidentiality with respect to Information to the extent:

 

(a) such Information is a part of the public domain, or is known to the
Receiving Party or any of its Affiliates without any obligation to keep it
confidential, prior to its disclosure by the Disclosing Party to the Receiving
Party hereunder; or

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 31 - 

 

 

(b) such Information becomes a part of the public domain after its disclosure by
the Disclosing Party to the Receiving Party hereunder without any breach by the
Receiving Party of this Agreement; or

 

(c) such Information which the Receiving Party can demonstrate that it has been
independently developed either prior to its disclosure by the Disclosing Party
to the Receiving Party hereunder or without the use of Confidential Information
of the Disclosing Party; or

 

(d) such Information is disclosed to the Receiving Party by a Third Party who
has the right to make such disclosure; or

 

(e) such Information is required to be disclosed by Law.

 

12.2 Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is for a permitted purpose and is reasonably necessary
in the following instances:

 

(a) filing or prosecuting Patents; however, in no event shall the Receiving
Party be allowed to disclose a trade secret of the Disclosing Party in a Patent;

 

(b) as part of or in support of Regulatory Filings (provided that such Party has
the right to use the Confidential Information for such purpose under Section
2.1);

 

(c) in prosecuting or defending litigation;

 

(d) in order to comply with applicable non-patent Laws (including the rules and
regulations of the Securities and Exchange Commission (the “SEC”) or any other
national securities exchange) and with judicial process, if in the reasonable
opinion of the Receiving Party’s counsel, such disclosure is necessary for such
compliance; and

 

(e) disclosure, solely on a “need to know basis”, to Affiliates, potential and
existing collaborators, permitted acquirers or assignees under Section 21,
subcontractors, investment bankers, investors and lenders, and each of the
Parties’ respective directors, employees, contractors and agents, each of whom
prior to disclosure must be bound by written obligations of confidentiality and
non-use no less restrictive than the obligations set forth in this Section 12
(other than potential and existing investors and lenders of such Party, with
respect to which such Party shall use Commercially Reasonable Efforts to be so
bound); provided, however, that the Receiving Party shall remain responsible for
any failure by any permitted Third Party recipient who receives Confidential
Information pursuant to this Section 12.2(e) to treat such Confidential
Information as required under this Section 12.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 



  - 32 - 

 

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 12.2, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (otherwise than by breach of this
Agreement). Where reasonably possible and other than with respect to Section
12.2(e), the Receiving Party shall notify the Disclosing Party of the Receiving
Party’s intent to make such disclosure pursuant to this Section 12.2
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate in keeping with
the terms of this Agreement to protect the confidentiality of the subject
Confidential Information.

 

12.3 Irreparable Injury. The Parties acknowledge that either Party’s breach of
this Section 12 may cause the other Party irreparable injury for which it may
not have an adequate remedy. In the event of a breach, the non-breaching Party
shall be entitled to seek injunctive relief (without the necessity of posting
bond) in addition to any other remedies it may have under Laws or in equity.

 

12.4 Terms of this Agreement. The Parties shall treat the terms of this
Agreement as Confidential Information of both Parties.

 

12.5 Relationship to Confidentiality Agreement. This Agreement supersedes the
Mutual CDA, provided that all Confidential Information (as defined in the Mutual
CDA) previously disclosed or received by the Parties thereunder shall be deemed
Confidential Information hereunder and shall be subject to the terms and
conditions of this Agreement from and after the Effective Date.

 

12.6 Publications. If either Party wishes to publish any information, data or
results regarding NO Generator or Products in written, oral or other form in any
scientific journals or scientific conferences, a manuscript of the proposed
publication shall first be sent to the other Party at least thirty (30) days in
advance of submission of such publication for review. Unless the reviewing Party
informs the other in writing during this thirty (30) day period that the
proposed publication must be delayed in order to protect a patentable invention
or changed to avoid disclosure of Confidential Information of the reviewing
Party, the other Party shall be free to publish such proposed publication
without restriction. In the event that a delay of the proposed publication is
required, the other Party shall withhold such submission for publication for one
additional period, up to sixty (60) days, or such other period as the Parties
may mutually agree.

 

13. Term and Termination.

 

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to Section 13.3, shall continue until the
last of the AIT Therapeutics Patents or Improvement Patents to expire (the joint
s). Commencing on the first day following the Initial Term, and on each day
thereafter, the term of this Agreement shall automatically be extended for one
additional day so that a constant three (3) year term will always be in effect
unless this Agreement is terminated pursuant to Section 13.3, provided that
Circassia may at any time following the Initial Term give notice to AIT
Therapeutics that the Agreement shall terminate, such termination to take effect
upon the expiry of a period of two (2) years from the date that the notice is
received (or such shorter period of notice as AIT Therapeutics may agree, but in
no event shall the notice period be less than one (1) year).

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 33 - 

 

 

13.2 Bankruptcy Events. The License granted hereunder shall be treated as a
license respecting intellectual property under § 365(n) of the United States
Bankruptcy Code, as amended, and AIT Therapeutics acknowledges that in the event
of any Bankruptcy Event of AIT Therapeutics, Circassia shall retain and may
fully exercise all of its rights under this Agreement to the extent permitted by
the United States Bankruptcy Code, as amended.

 

13.3 Termination

 

(a) Termination by Circassia. Circassia shall have the right to terminate the
License with respect to the Commercialization of Products in China upon (90)
days written notice to AIT Therapeutics. Upon such written notice, the
definition of the “Territories” shall be deemed automatically to delete China

 

(b) Termination by Either Party. Notwithstanding the stipulation in Section
13.1, either Party may terminate this Agreement (subject to the provisions of
the last paragraph of this Section 13.3(b)) upon the occurrence of any of the
following itemized events: (i) such Party notifies the other Party of the fact
of material default or breach of any material provision in this Agreement by the
notified Party, and the notified Party fails to take corrective measures to
mitigate or cure such default or breach within sixty (60) days from the date of
notification, or, if such default or breach cannot be reasonably cured within
sixty (60) days of notification, the notified Party failed to use Commercially
Reasonable Efforts to begin to mitigate or cure such default or breach within
sixty (60) days of notification; or (ii) the other Party files in any court or
agency pursuant to any statute or regulation pertaining to bankruptcy, solvency,
or payment of debts, of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of such other Party or of its assets, or if such other
Party shall be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof, or if such other Party shall be a party to
its dissolution or liquidation, or if such other Party shall make an assignment
for the benefit of creditors.

 

For the sake of clarity, the Licenses granted by AIT Therapeutics in Section 2.1
shall be deemed severable on a country-by-country basis within the Territories.
AIT Therapeutics’ right of termination pursuant to Section 13.3(b)(i) based on a
material breach of Circassia’s obligations in one country in the Territories
shall not affect Circassia’s rights or obligations under the License in the
other country of the Territories.

 

14. Effects of Termination or Expiration.

 

14.1 Survival. Expiration or termination of this Agreement for any reason shall
be without prejudice to:

 

(a) the obligations of confidentiality provided for in Section 12 shall survive;

 

(b) the Parties’ right to receive all payments accrued under this Agreement;

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 34 - 

 

 

(c) AIT Therapeutics’ right of inspecting books and account of Circassia and its
Affiliates pursuant to Section 9;

 

(d) the rights and ownership in any Patents and Regulatory Documentation the
respective Party has obtained prior to expiration or termination of this
Agreement;

 

(e) in the case of a breach of Circassia’s obligations with respect to China,
Circassia’s rights provided for in Section 2.1 shall survive with respect to the
United States; and

 

(f) any other rights or remedies which either Party may then or thereafter have
hereunder or at law or in equity or otherwise.

 

In addition to the foregoing, the following provisions shall survive expiration
or termination of this Agreement for any reason and shall continue in full force
and effect: Sections 1, 14.1, 17.3, 20. Unless otherwise provided in this
Section 14 and elsewhere herein, the License shall terminate upon termination of
this Agreement.

 

14.2 Transition Assistance. Upon any expiration or termination of this Agreement
or the License in any country in the Territories, Circassia shall (a) continue
to perform its Commercialization obligations under this Agreement to the extent
reasonably requested by AIT Therapeutics for a period at least one hundred
eighty (180) days (the “Transition Assistance Period”) and (b) provide such
assistance as reasonably required by AIT Therapeutics including assistance to
third parties designated by AIT Therapeutics to transfer the Commercialization
services to another vendor or to AIT Therapeutics itself as set forth herein
(the “Transition Assistance Services”). During the Transition Assistance Period,
Circassia shall be reasonably compensated for its efforts in the transition of
AIT Therapeutics on a fee for service basis using the rates agreed upon by the
parties, unless such transition is a result of a breach of this Agreement by
Circassia or the termination of this Agreement by Circassia without cause, in
which case Transition Assistance Services shall be provided at no additional
cost and Circassia shall reimburse AIT Therapeutics for its actual costs in
transitioning to a successor vendor.

 

14.3 Adverse Termination Consequences for Circassia. Upon termination of this
Agreement or the License in any country in the Territories for any reason other
than the expiration of its term, (a) Circassia, and its Affiliates shall cease
use of the AIT Therapeutics Patents in the country or countries affected by such
termination or partial termination, as the case may be (except for purposes of
exercising their sell-off rights under Section 14.4) and the AIT Therapeutics
Regulatory Documentation, and (b) in the case of a termination of this Agreement
in its entirety, Circassia shall destroy or return (with confirmation letter to
AIT Therapeutics upon request) to AIT Therapeutics any and all AIT Therapeutics
Regulatory Documentation in the possession of Circassia, and its Affiliates,
without delay, with the exception that each of Circassia and its Affiliates may
keep one copy for its legal files.

 

14.4 Inventory Sell-Off. Upon termination of this Agreement or the License in
any country in the Territories for any reason other than the expiration of its
term, Circassia shall notify AIT Therapeutics of the amount of the Products and
Filters that Circassia and its Affiliates then have on hand (the “Inventory”) in
the country or countries to which such termination pertains, and, if they so
wish, Circassia and its Affiliates shall thereupon be permitted to sell such
Inventory in such country or countries at the then-prevailing prices and subject
to the then royalty obligations set forth hereunder.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 35 - 

 

 

14.5 [*]

 

15. Announcement.

 

No public announcement concerning the existence of or terms of this Agreement
shall be made, either directly or indirectly, by any Party to this Agreement,
except as may be required by Law or as may be required for recording purposes or
as permitted by Section 12.2, without first obtaining the written approval of
the other Party and agreement upon the nature and text of such announcement or
disclosure. Other than with respect to Section 12.2(e), the Party desiring to
make any such public announcement shall inform the other Party of the proposed
announcement in reasonably sufficient time prior to public release, and shall
provide the other Party with a written copy thereof, in order to allow such
other Party to review, comment upon and approve such announcement, which such
approval shall not be unreasonably withheld or delayed. It is the intention of
the Parties to issue a press release upon signing this Agreement.

 

16. Governing Law.

 

The formation, validity and performance of this Agreement shall be governed by
and interpreted in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any choice of law rules in the State of
Delaware or elsewhere. The Parties agree that the United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement.

 

17. Dispute Resolution.

 

17.1 Organization Resolution. The Parties will use reasonable efforts to settle
their differences amicably between themselves. In the event of any controversy
or claim arising out of or relating to any provision of this Agreement or the
performance or alleged non-performance of a Party of its obligations under this
Agreement (“Dispute”), a Party may notify the other Party in writing of such
Dispute. If the Parties are unable to resolve the Dispute within sixty (60) days
of receipt of the written notice by the other Party, such Dispute shall be
referred to a senior executive of Circassia and AIT Therapeutics, who will use
their good faith efforts to resolve the Dispute within thirty (30) days after it
was referred to them. If the senior executives are unable to resolve the
Dispute, the Parties shall refer the Dispute to arbitration as provided for in
Section 17.2.

 

17.2 Jurisdiction by Agreement. Any Dispute that is not resolved as provided in
Section 17.1, whether before or after termination of this Agreement, shall be
submitted exclusively for resolution to arbitration administrated by the
American Arbitration Association (“AAA”) and be finally settled in accordance
with the Rules of Arbitration of AAA. The arbitration shall be subject to the
governing law set forth in Section 16, shall be held in New York, New York, in
front of a panel of three (3) arbitrators, shall be conducted in the English
language, shall be final and binding determination of the Dispute and not
subject to judicial review, and shall not include any award of damages expressly
prohibited by Section 17.3, and judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction over the liable
Party. This Section 17 shall not restrict the Parties’ rights to seek equitable
remedies, including specific performance or preliminary injunctive relief before
a court of competent jurisdiction.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 36 - 

 

 

18. Notices.

 

All notices and reports required under, and other communications with respect to
this Agreement shall be in writing, in the English language, and given or sent
to the Party to be notified at the respective addresses set forth below either:
(a) personally and thereby deemed to be given on that day; (b) by electronic
transmission (e.g., email) and thereby deemed to be given on the day following
such transmission; (c) by internationally recognized overnight courier service
(e.g., Federal Express) and thereby deemed to be given on the third (3rd)
business day following dispatch; or (d) by registered letter and thereby deemed
to be given on the tenth (10th) day following the day of posting.
Notwithstanding the foregoing, notices pursuant to Section 13 (Term and
Termination) and Section 20 (Indemnification and Insurance) shall not be
effective if delivered by email.

 

For AIT Therapeutics:

 

AIT Therapeutics, Inc.

825 East Gate Blvd.

Garden City, New York 11530

Attention: Adam Newman, General Counsel

Email: adam@ait-pharm.com

 

With a required copy to:

 

Moses & Singer LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attn: Jill Anderson, Esq.

Email: janderson@mosessinger.com

 

For Circassia:

 

Circassia Limited

Northbrook House, Robert Robinson Avenue, Science Park

Oxford OX4 4GA, United Kingdom

Attention: General Counsel

Email: david.williams@circassia.com

 

Either Party may notify the other Party of a different address to receive the
other Party’s notices in accordance with the manner described in this Section
18.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 37 - 

 

 

19. Force Majeure.

 

19.1 Generally. Neither Party shall be liable for any failure to perform as
required by this Agreement if such failure is due to circumstances reasonably
beyond the control of such Party, including requisition or interference by any
government, state or local authorities, war, riots, civil disturbances,
terrorism, strikes or other labour disputes, accidents, failure to secure
required governmental approval, civil disorders or acts of aggression, acts of
God, energy or other conservation shortages, plague or other such occurrences
(“Force Majeure”).

 

19.2 Suspension. If and when any Party is hindered in its performance of its
obligations under this Agreement by reason of Force Majeure, the performance
shall be suspended during, but not longer than, the continuance of such
circumstances.

 

19.3 Notice of Force Majeure Event. Either Party hereto whose performance of
obligations has been hindered by reason of Force Majeure shall, to the extent
possible, inform the other Party immediately, and shall use Commercially
Reasonable Efforts to overcome the effect of the Force Majeure.

 

20. Indemnification and Insurance.

 

20.1 AIT Therapeutics’ General Indemnity. AIT Therapeutics shall defend,
indemnify and hold harmless Circassia and its Affiliates, and their officers,
directors, employees, agents, distributors and suppliers, and their respective
successors, assigns, heirs and representatives (collectively, “Circassia
Indemnitees”) from and against all liabilities, damages, losses, suits,
proceedings, actions, claims, judgments and costs and expenses (including legal
fees, expert witness fees and expenses) resulting from any Third Party claim
made or suit brought (collectively, “Losses”) to the extent arising from or
related to:

 

(a) AIT Therapeutics’ material breach of any term of this Agreement (including
any express representation or warranty made herein);

 

(b) the negligence, recklessness or willful misconduct or fraud on the part of
AIT Therapeutics or any of its Affiliates, or any of their respective officers,
directors, employees, agents, distributors and suppliers, or any of their
respective successors, assigns, heirs or representatives with respect to the
Products or Filters supplied by AIT Therapeutics or in the performance of AIT
Therapeutics’ obligations or exercise of AIT Therapeutics’ rights under this
Agreement;

 

(c) any actual or alleged violation of Law (other than any patent or other
intellectual property Laws) in the performance of AIT Therapeutics’ obligations
or exercise of AIT Therapeutics’ rights under this Agreement; and

 

(d) any product liability claim related to the Products or Filters Manufactured,
used or sold in the performance of this Agreement by any of AIT Therapeutics or
its Affiliates or any of their respective successors, assigns, heirs or
representatives, including, without limitation: (i) non-conformance of the
Products or Filters to either Laws or the applicable specifications as described
in the Supply Agreement and (ii) non-conformance of the Products or Filters
according to FDA Quality System Regulation, 21 C.F.R. § 820, and quality systems
Law in China, provided that Circassia shall have communicated such requirements
to AIT Therapeutics prior to the date such Products or Filters, as applicable,
were Manufactured.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 38 - 

 

 

Notwithstanding the foregoing provisions of Section 20.1, AIT Therapeutics shall
not be required to indemnify any Circassia Indemnitee under this Section 20.1 to
the extent that any such claims or suits arose out of or resulted from the
negligence, recklessness or willful misconduct or fraud of any Circassia
Indemnitee.

 

20.2 Circassia Indemnity. Circassia shall defend, indemnify and hold harmless
AIT Therapeutics or any of its Affiliates, or any of their respective officers,
directors, employees, agents, distributors and suppliers, or any of their
respective successors, assigns, heirs or representatives (collectively, “AIT
Therapeutics Indemnitees”) from and against all Losses to the extent the same is
arising from:

 

(a) Circassia’s material breach of any term of this Agreement (including any
express representation or warranty made herein);

 

(b) the negligence, recklessness or willful misconduct or fraud on the part of
any Circassia Indemnitee with respect to the Product or in the performance of
Circassia’s obligations or exercise of Circassia’s rights under this Agreement;

 

(c) any actual or alleged violation of Law (other than any patent or other
intellectual property Laws) in the performance of Circassia’s obligations or
exercise of Circassia’s rights under this Agreement;

 

(d) any product liability claim related to a Product or Filter sold by Circassia
or its Affiliates or any of their respective successors, assigns, heirs or
representatives during the term of this Agreement or after termination or
expiration of this Agreement, unless and to the extent such claim arose out of
or resulted from (i) non-conformance of Products or Filters supplied by AIT
Therapeutics to specifications, but only to the extent Circassia notifies AIT
Therapeutics of such non-conformance in accordance with the Supply Agreement or
(ii) non-conformance of Products or Filters supplied by AIT Therapeutics or any
of its Affiliates according to FDA Quality System Regulation, 21 C.F.R. § 820,
ISO 13485 and applicable quality systems regulations in China; or

 

(e) use of any data from any studies conducted by or on behalf of AIT
Therapeutics except as permitted herein, without the consent of AIT
Therapeutics.

 

Notwithstanding the foregoing provisions of this Section 20.2, Circassia shall
not be required to indemnify any AIT Therapeutics Indemnitee to the extent that
any such claims or suits arose out of or resulted from the negligence,
recklessness or willful misconduct or fraud of any AIT Therapeutics Indemnitee.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 39 - 

 

 

20.3 Indemnification Procedures. A Party which intends to claim indemnification
under Section 20.1 or 20.2 (the “Indemnitee”) will promptly notify the other
Party (the “Indemnitor”) in writing of any claim, suit, proceeding or action in
respect of which the Indemnitee or any of the other AIT Therapeutics Indemnitees
or Circassia Indemnitees, as applicable, intend to claim such indemnification
within a reasonable period of time after the assertion of such claim; provided,
however, that the failure to provide written notice of such claim within a
reasonable period of time will not relieve the Indemnitor of any of its
obligations hereunder, except to the extent that the Indemnitor is prejudiced by
such failure to provide prompt notice. The Indemnitor will have the right to
assume the complete control of the defense, compromise or settlement of any such
claim (provided that no settlement of any claim will include any admission of
wrongdoing on the part of an Indemnitee or the other AIT Therapeutics
Indemnitees or Circassia Indemnitees, as applicable, or materially and adversely
affect the rights of the Indemnitee or the other AIT Therapeutics Indemnitees or
Circassia Indemnitees, as applicable, in each case without the prior written
consent of such Indemnitee, which such consent will not be unreasonably withheld
or delayed). The Indemnitor may, at its own expense, employ legal counsel to
defend the claim at issue. The Indemnitee may, in its sole discretion and at its
own expense, employ legal counsel to represent it and the other AIT Therapeutics
Indemnitees or Circassia Indemnitees, as applicable (in addition to the legal
counsel employed by the Indemnitor) in any such matter, and in such event legal
counsel selected by the Indemnitee will be required to confer and cooperate with
such counsel of the Indemnitor in such defense, compromise or settlement for the
purpose of informing and sharing information with the Indemnitor. The Indemnitee
will, at its own expense, make available to Indemnitor those AIT Therapeutics
Indemnitees or Circassia Indemnitees, as applicable, whose assistance, testimony
or presence is necessary, useful or appropriate to assist the Indemnitor in
evaluating, defending or settling any such claim; provided, however, that any
such access will be conducted in such a manner as not to interfere unreasonably
with the operations of the businesses of Indemnitee or the other AIT
Therapeutics Indemnitees or Circassia Indemnitees, as applicable; and will
otherwise fully cooperate with the Indemnitor and its legal counsel in the
investigation and defense of such claim.

 

20.4 Insurance. During the Term, and for a period of three (3) years after the
expiration or earlier termination of this Agreement, both Parties shall, at
their own expense, maintain commercial general liability insurance, including
product liability insurance, in the minimum amount of [*] per occurrence, and
[*] in the annual aggregate. Any independent insurance carriers must be rated
A-, VII or better by A.M. Best Company or the equivalent standard. Each Party
shall from time to time provide copies of certificates of such insurance to the
other Party upon request.

 

21. Non-assignability.

 

This Agreement is personal to the Parties hereto and shall not be assignable to
any Third Party by either Party without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed; provided, however,
that any Party may assign this Agreement in full to an Affiliate of such Party
without prior written consent, and provided, further, that any Party may assign
this Agreement without prior written consent to any entity with which such Party
may merge or consolidate (or engage in some other form of corporate
combination), or to which it may transfer all or substantially all of its assets
to which this Agreement relates. All successors and permitted assignees of a
Party shall be subject to, and will be bound by, all the terms and conditions of
this Agreement. Any attempted assignment made contrary to the provisions hereof
will be void. This Agreement shall inure to the benefit of and be binding on the
Parties’ successors, permitted assigns and legal representatives.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 40 - 

 

 

22. Language.

 

22.1 English Language. This text of this Agreement in the English language shall
be the original text, and any text in another language, even if such a text is
made by translation of the text in English language or prepared by any of the
Parties hereto for the purpose of its own convenience, shall have no meaning for
any purpose between the Parties hereto.

 

22.2 Construction. Any information to be provided under this Agreement shall be
provided in the English language. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof. The use of the singular shall be deemed to include
the plural, and vice versa.

 

23. Entire Agreement.

 

This Agreement (together with the Exhibits attached hereto, which are
incorporated herein by reference) shall constitute the entire agreement between
the Parties hereto concerning the subject matter hereof and shall supersede any
other agreements, whether oral or written, express or implied, with respect to
the subject matter hereof, including, without limitation, the Mutual CDA
(subject to the provisions of Section 12.5) and the Letter of Intent.

 

24. Severability.

 

In the event any portion of this Agreement shall be held illegal, void or
ineffective, the remaining portions hereof shall remain in full force and
effect. If any of the terms or provisions of this Agreement are in conflict with
any applicable Law, then such terms or provisions shall be deemed inoperative to
the extent that they may conflict therewith and shall be deemed to be modified
to conform with such Law. The Parties shall make a good faith effort to replace
any invalid or unenforceable term or provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

25. Independent Contractors; No Partnership.

 

The Parties hereto are independent contractors. In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities performing a contract, and nothing contained in this Agreement is to be
construed or implied or deemed to create an agency, partnership, joint venture
or an employee/employer relationship between Circassia and AIT Therapeutics.
This Agreement is not, and will not be deemed to be, a partnership agreement or
joint venture agreement, expressly or by implication. Employees of each Party
remain employees of said Party and will be considered at no time agents of or
owing a fiduciary duty to the other Party. Neither Party will have any implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any other contract,
agreement or undertaking with any Third Party.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 41 - 

 

 

26. Amendment and Waiver.

 

The Parties hereto may amend, modify or alter any of the provisions of this
Agreement, but such amendment, modification or alteration will be valid and
binding on either Party only if memorialized by a written instrument that
explicitly refers to this Agreement and is duly executed by both Parties hereto.
A waiver of any condition, or compliance with any term, provision, right or
obligation hereunder shall be effective only if in writing and signed by the
Party waiving such condition or compliance. The failure of any Party to insist
on the performance of any obligation hereunder shall not be deemed to be a
waiver of such obligation. Waiver of any nonaction of any provision hereof shall
not be deemed to be a waiver of any other rights or remedies of such provision
or any other provision on such occasion or any succeeding occasion.

 

27. Counterparts.

 

This Agreement may be executed by the Parties in one or more identical
counterparts, all of which together will constitute this Agreement. If this
Agreement is executed in counterparts, no signatory hereto will be bound until
both Parties have duly executed a counterpart of this Agreement. Facsimile
execution and delivery of this Agreement by the Parties shall be legal, valid
and binding execution and delivery of this Agreement for all purposes.

 

28. Further Assurances.

 

The Parties shall execute and deliver such other instruments and documents, and
take such other actions, as either Party reasonably requests to evidence or
effect the transactions contemplated by this Agreement.

 

[BALANCE OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS.]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 42 - 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate counterparts by their duly authorized representatives, each fully
executed copy hereof to be deemed as original, as of the Effective Date.

 

AIT Therapeutics, Inc.

 

By: /s/ Steven Lisi   Name:   Steven Lisi   Title: Chief Executive Officer  

 

Circassia Limited

 

By: /s/ Steven Harris   Name:    Steven Harris   Title:  Chief Executive Officer
 

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

  - 43 - 

 

 

EXHIBIT 1.7

 

AIT THERAPEUTICS PATENTS

 



Appl. No.   Patent No.   Filing Date   Issue Date 61/542,400   NA   10-03-2011  
NA PCT/US2012/058564   NA   10-03-2012   NA 14/347,479   9,573,110   03-26-2014
  02-21-2017 15/372,552   9,896,337   12-08-2016   02-20-2018 15/887,246   NA  
02-02-2018   NA

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

EXHIBIT 1.70

 

[*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

EXHIBIT 3.2

 

Illustrative Example of Royalty Computation

 

[*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

EXHIBIT 5.1

 

DEVELOPMENT PLAN

 

[*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Exhibit 8.7

 

[*]

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Exhibit 15

 

Announcements

 

AIT Nearing Definitive Agreement to License Commercial Rights of Its Novel
Ventilator Compatible Nitric Oxide Generator and Delivery System for Use in the
Hospital Setting in the United States and a Second Country

 

AIT to receive up to $32.5 million in up-front and regulatory milestones

 

Additionally, AIT to receive a 15%-20% royalty on annual gross profit

 

Partner to receive rights to all indications at nitric oxide concentrations < 80
ppm in the hospital setting

 

PMA submission on track for the second quarter of 2019

 

Garden City, NY, and Rehovot, Israel, December 28, 2018 – AIT Therapeutics, Inc.
(OTCQB: AITB), a clinical-stage medical device and biopharmaceutical company
focused on developing inhaled Nitric Oxide (NO) for the treatment of patients
with respiratory conditions including serious lung infections and pulmonary
hypertension, today announced that, having previously signed a Letter of Intent
(LOI), a definitive agreement to license the commercial rights for its novel
cylinder free ventilator compatible nitric oxide (NO) generator and phasic-flow
delivery system (GeNOvent*) for use in the hospital setting at NO concentrations
< 80 ppm to a commercial partner is close to being finalized. The partner will
be named upon the signing of a definitive agreement and Board approvals from
both companies, which is expected to occur within the next 45 days.

 

“We are thrilled to announce this agreement at this time. This partnership is a
result of the incredible work by the team at AIT, and I am very proud of their
efforts. We look forward to working with the highly skilled team of our partner
to bring this revolutionary product to market,” remarked Steve Lisi, Chairman
and Chief Executive Officer of AIT. “Our partner knows the specialist hospital
market well, given its established commercial team.”

 

Key Deal Terms

 

  ● AIT grants an exclusive license for the commercialization of the GeNOvent
for the treatment of persistent pulmonary hypertension of the newborn (PPHN) and
future related indications at concentrations of <80 ppm in the hospital setting
in the United States and another country   ● AIT will receive payments up to
$32.5 million in up front and regulatory milestones, of which $31.5 million is
associated with the US market   ● AIT will receive royalties based upon gross
profit, which is defined as net sales less only payments to AIT for the cost of
the GeNOvent and the related filters. Annual royalties range between 15% and 20%
after cumulative gross profit first reaches $50 million (on which a royalty of
5% is payable) and break down as follows:

 

  ○ A 15% royalty on the first $100 million in annual gross profit   ○ A 20%
royalty on all annual gross profit above $100 million

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

  ● The partner shall pay AIT cost plus for generator systems as well as filters
  ● AIT will be responsible for development, manufacturing, regulatory
submissions and system repairs   ● The partner will be responsible for all
commercial sales and marketing functions including:

 

  ○ Hiring and managing dedicated field-based teams, including sales
representatives, medical and clinical liaisons, etc.   ○ Managing all operations
in support of a commercial launch, including marketing, customer support,
technical support, distribution, logistics etc.

 

Impact on AIT

 

  ● AIT’s cash is expected to fund operations into the second quarter of 2020,
exclusive of regulatory milestones   ● The Company will request the trading of
its common stock be moved to the NASDAQ exchange   ● Allows AIT the ability to
increase its infrastructure to support a pivotal bronchiolitis study and a pilot
nontuberculous mycobacteria (NTM) study in the U.S., both anticipated to
commence prior to year-end 2019   ● Enhances the Company’s ability to find
commercial partners in other key global markets

 

“We, along with our partner, anticipate entering the U.S. market in the first
half of 2020, provided a timely FDA approval before year-end 2019 in PPHN,”
added Mr. Lisi. “Given the elimination of nitric oxide cylinders and the
associated benefits, along with the expertise of our partner, we anticipate our
system achieving significant market share in this >$500m market over the first
few years after launch.”

 

Key Benefits Over Cylinder Based Systems

 

  ● AIT’s GeNOvent eliminates the need for high-pressure NO cylinders in the
hospital setting, which can bring many tangible benefits, including:

 

  ○ Reduced company or hospital liability associated with transportation and
maintenance of high-pressure cylinders, which are classified as dangerous goods
  ○ Decreased system set-up time and level of complexity   ○ A reduction in
potential risk to the patient by removing exposure to inadvertent nitrogen
dioxide (NO2) boluses by eliminating the need for NO2 purge procedures prior to
starting or re-starting NO therapy   ○ Significantly decreased burden on
hospital staff by eliminating cumbersome intra-hospital delivery and removal of
NO cylinders   ○ Improved cart maneuverability due to the greatly reduced cart
weight and size   ○ Greatly improved inventory management with small NO2 filters
compared to cylinders   ○ Drastically improved storage requirements of NO2
filters compared to cylinders   ○ No significant capital investment for
hospitals who currently do not offer nitric oxide who would like to offer this
inhaled therapy.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

About NO

 

Nitric oxide (NO) is a crucially important molecule proven to play a critical
role in a broad array of biological functions. Inhaled nitric oxide is currently
approved for treating term and near-term neonates with Persistent Pulmonary
Hypertension of the Newborn (PPHN) in the United States of America and most
major markets. In Europe, Japan and Australia, inhaled NO is approved to treat
PPHN as well as pulmonary hypertension during the peri-operative cardiac surgery
period in neonates, children, and adults. In the airways, NO is believed to play
a key role in the innate immune system at concentrations of approximately 200
ppm. In vitro studies suggest that NO possesses anti-microbial activity not only
against common bacteria, both gram-positive and gram-negative, but also against
other diverse organisms including mycobacteria, fungi, yeast and parasites, and
has the potential to eliminate their multi-drug resistant strains.

 

About PPHN

 

Persistent pulmonary hypertension of the newborn (PPHN) is a life-threatening
condition secondary to failure of normal circulatory transition at birth. It is
a syndrome characterized by elevated pulmonary vascular resistance (PVR) that
causes labile hypoxemia due to decreased pulmonary blood flow and right-to-left
shunting of blood. Its incidence has been reported as 1.9 per 1000 live births
(0.4–6.8/1000 live births) with mortality rate ranging between 4–33%. This
syndrome complicates the course of about 10% of infants with respiratory failure
and remains a source of considerable morbidity and mortality. NO gas is a
pulmonary vasodilator and is approved in dozens of countries to improve
oxygenation and reduce the need for extracorporeal membrane oxygenation (ECMO)
in term and near-term (>34 weeks gestation) neonates with hypoxic respiratory
failure associated with clinical or echocardiographic evidence of pulmonary
hypertension in conjunction with ventilator support and other appropriate
agents.

 

About GeNOvent

 

GeNOvent is a cylinder free, phasic flow nitric oxide delivery system and has
been designated as a medical device by the US Food and Drug Administration
(FDA). The device can generate NO on demand for delivery to the lungs at
concentrations ranging from 1 part per million (ppm) to 80 ppm. A disposable
smart filter is used to remove nitrogen dioxide (NO2), a toxic gas. The
elimination of the need for large, high-pressure cylinders for NO is a
significant advantage in the hospital setting by greatly reducing inventory and
storage requirements, and improving overall safety with the elimination of NO2
purging steps, among other benefits.

 

About AIT

 

AIT Therapeutics Inc. is a clinical-stage medical device and biopharmaceutical
company using nitric oxide (NO) to treat respiratory and other diseases. The
Company is currently applying its therapeutic expertise to treat lower
respiratory tract infections that are not effectively addressed with current
standards of care, as well as pulmonary hypertension, in various settings. AIT
Therapeutics is currently advancing its revolutionary NO Generator and Delivery
System in clinical trials for the treatment of bronchiolitis and nontuberculous
mycobacteria (NTM). For more information, visit www.AIT-Pharm.com.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Oppenheimer & Co. Inc. is serving as exclusive financial advisor to AIT on the
transaction

 

*GeNOvent is not an approved name for the product and may not be the final name
submitted for approval

 

Forward-Looking Statement

 

This press release contains “forward-looking statements.” Forward-looking
statements include statements about our expectations, beliefs, or intentions
regarding our product offerings, business, financial condition, results of
operations, strategies or prospects. You can identify such forward-looking
statements by the words “achieves”, “expects,” “intends,” “plans,” “projects,”
“believes,” “estimates,” “likely,” “goal,” “assumes,” “targets” and similar
expressions and/or the use of future tense or conditional constructions (such as
“will,” “may,” “could,” “should” and the like) and by the fact that these
statements do not relate strictly to historical or current matters. Rather,
forward-looking statements relate to anticipated or expected events, activities,
trends or results as of the date they are made. Because forward-looking
statements relate to matters that have not yet occurred, these statements are
inherently subject to risks and uncertainties that could cause our actual
results to differ materially from any future results expressed or implied by the
forward-looking statements. These forward-looking statements are only
predictions and reflect our views as of the date they are made with respect to
future events and financial performance. Many factors could cause our actual
activities or results to differ materially from the activities and results
anticipated in forward-looking statements, including risks related to: our
approach to discover and develop novel drugs, which is unproven and may never
lead to marketable products; our ability to fund and the results of further
pre-clinical and clinical trials; obtaining, maintaining and protecting
intellectual property utilized by our products; our ability to enforce our
patents against infringers and to defend our patent portfolio against challenges
from third parties; our ability to obtain additional funding to support our
business activities; our dependence on third parties for development,
manufacture, marketing, sales, and distribution of products; the successful
development of our product candidates, all of which are in early stages of
development; obtaining regulatory approval for products; competition from others
using technology similar to ours and others developing products for similar
uses; our dependence on collaborators; and our short operating history. We
undertake no obligation to update, and we do not have a policy of updating or
revising, these forward-looking statements, except as required by applicable
law.

 

CONTACT

 

Steven Lisi, Chief Executive Officer

AIT Therapeutics, Inc.

Steve@AIT-Pharm.com

 

Bob Yedid

LifeSci Advisors, LLC

Bob@LifeSciAdvisors.com

(646) 597-6989

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 



Circassia to Acquire US and Chinese Commercialisation Rights to Novel Nitric
Oxide Product AirNOvent from AIT Therapeutics Inc.

 

This announcement contains inside information for the purposes of Article 7 of
Regulation 596/2014

 

Click here to download the full press release

 

Oxford, UK – 24 January 2019: Circassia Pharmaceuticals plc (“Circassia” or “the
Company”; LSE: CIR), a specialty pharmaceutical company focused on respiratory
disease, today announces it has entered into a definitive agreement to acquire
the exclusive commercialisation rights from AIT Therapeutics Inc. (“AIT”) to its
ventilator compatible nitric oxide product, AirNOvent*, in the United States and
China. The rights cover all potential indications in the hospital setting for
the administration of inhaled nitric oxide at up to 80 parts per million, which
includes hypoxic respiratory failure associated with persistent pulmonary
hypertension of the newborn (PPHN). AIT anticipates applying to the US Food and
Drug Administration (FDA) for Premarket Approval (PMA) for AirNOvent in Q2 2019
for use in the treatment of PPHN, and the Company anticipates launching the
product in the first half of 2020, once approved. Subsequently, AIT plans to
seek a label extension for the product’s use in a related indication.

 

Under the terms of the agreement, Circassia will pay AIT initial consideration
of $7.35 million. Further deferred contingent consideration will be payable upon
certain milestones, including $3.15 million on successful completion of a
pre-submission FDA meeting, $12.6 million on the sooner of the product’s US
launch in PPHN or 90 days post FDA approval, $8.4 million on the US approval of
the related indication and $1.05 million on the product’s launch in China. In
addition, the Company will pay tiered royalty payments based on gross profits
from future sales of the product. Circassia intends to satisfy the initial
consideration, and currently anticipates satisfying the contingent
consideration, through the issuance of new Ordinary Shares in the Company to
AIT.

 

Steve Harris, Circassia’s CEO, said: “Acquiring the US and Chinese
commercialisation rights to the innovative product AirNOvent represents an
important milestone in Circassia’s strategic transformation into a
commercially-focused respiratory pharmaceutical business. With our commercial
platform established in the United States and our rapid expansion in China
nearing completion, we look forward to leveraging our infrastructure to
commercialise this novel product, once approved. In the coming months we
anticipate significant progress across our business, as we take full commercial
control of Tudorza® in the United States, the FDA completes its review of
Duaklir®’s NDA and AIT submits AirNOvent for approval. As a result, we look
forward to 2019 with great optimism.”

 

About AirNOvent

 

AirNOvent is a portable system that utilises an electric voltage to produce
precise quantities of nitric oxide (NO) from the nitrogen and oxygen in air. It
uses disposable smart filters to remove unwanted NO2 produced during the
process.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Inhaled nitric oxide is a pulmonary vasodilator, which is approved in the United
States for use as part of a regimen in the treatment of hypoxic respiratory
failure associated with persistent pulmonary hypertension of the newborn.
Approvals in a number of other territories, including Europe, also include the
use of inhaled nitric oxide as part of the treatment of pulmonary hypertension
associated with cardiac surgery. In the United States, only one inhaled nitric
oxide product is currently available, INOMAX®. It is used in neonatal intensive
care units (NICUs) and its delivery system administers nitric oxide from
pressurised cylinders in conjunction with ventilator systems. The product
generated estimated US revenues of over $400 million in 2017.

 

AIT’s AirNOvent offers a number of potential benefits over the existing
competition. It is cylinder-free and is smaller, significantly lighter and more
convenient than the INOMAX system. It is designed for compatibility with current
ventilators, and unlike the INOMAX system does not require special storage and
handling. As a result, it has the potential for use by NICUs, as well as smaller
clinics without the facilities required to manage nitric oxide cylinders.

 

AirNOvent is protected by US patents. Development of the core nitric oxide
generator is complete, the delivery system is in the finalisation stage of
development and the product will be produced by specialist third-party
manufacturers. Under the companies’ agreement, AIT will remain responsible for
the product’s development, US regulatory filings and manufacture, with Circassia
managing the regulatory process in China. The FDA has confirmed a PMA regulatory
route for AirNOvent and AIT anticipates submitting an application for an initial
indication in hypoxic respiratory failure associated with PPHN in Q2 2019. The
FDA typically completes its review of a PMA within 180 days of accepting the
filing, and consequently the Company anticipates launching the product in the
first half of 2020, once approved.

 

Commercialisation plans

 

Circassia plans to leverage its existing commercial platform in the United
States to launch and promote AirNOvent, once approved. The Company plans to add
a modest number of personnel to its field force, including additional key
accounts and medical affairs experts, to target top hospitals with NICUs, many
of which are already called on by the Company’s existing device sales team, as
well as units that do not currently use inhaled nitric oxide. The field force
will be supported by the Company’s commercial operations, marketing, training,
technical support and customer experience teams, which are already in place.
With over 55% of babies born in the US with hypoxic respiratory failure treated
with INOMAX, Circassia plans to target unmet clinical need, including facilities
that currently do not use inhaled nitric oxide such as those without the
appropriate handling facilities. Following installation of the system, the
Company plans to generate ongoing revenues from the supply of disposable smart
filters.

 

About persistent pulmonary hypertension of the newborn

 

Persistent pulmonary hypertension of the newborn (PPHN) is defined as the
failure of normal circulatory transition after birth. It is characterised by
marked pulmonary hypertension that causes hypoxemia secondary to right-to-left
extrapulmonary shunting of deoxygenated blood. PPHN is reported to occur in 0.4
– 6.8 per 1,000 live births (approximately 1,500 – 26,200 newborns) in the
United States, and despite modern treatment the mortality rate remains
approximately 10% in those with moderate to severe forms of the condition.
Management of the condition can be complex involving a number of treatments,
which in addition to supplemental oxygen can include the administration of
inhaled nitric oxide.



 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Key transaction terms

 

Under the terms of the companies’ agreement, AIT grants Circassia an exclusive
license for the commercialisation of AIT’s nitric oxide generator and delivery
system for use at concentrations of ≤ 80 ppm in the hospital setting in the
United States and China. AIT will receive contingent payments based upon the
achievement of certain milestones, which Circassia currently anticipates
satisfying through the issuance of new Ordinary Shares in the Company, at a
discount of 5% to a volume weighted average share price.

 

●$7.35 million payable immediately ●$3.15 million payable upon successful
completion of a pre-submission meeting with FDA ●$12.6 million payable upon the
sooner of the product’s US launch in PPHN or 90 days post FDA approval ●$8.4
million payable upon label expansion in a related indication in the US ●$1.05
million payable on launch in China.

 

In addition, AIT will receive royalties from Circassia based upon gross profits
on future sales of the product:

 

●5% on the first $50 million in cumulative gross profit in the US ●5% on the
first $20 million in cumulative gross profit in China;

 

and thereafter:

 

●15% on annual gross profit of up to and including $100 million (US and China
combined) ●20% on annual gross profit in excess of $100 million (US and China
combined).

 

About Circassia

 

Circassia is a world-class specialty pharmaceutical business focused on
respiratory disease. Circassia sells its novel, market-leading NIOX® asthma
management products directly to specialists in the United States, United Kingdom
and Germany, and in a wide range of other countries through its network of
partners. In 2017, the Company established a commercial collaboration with
AstraZeneca in the United States in which it promotes the chronic obstructive
pulmonary disease (COPD) treatment Tudorza®. The Company also has the commercial
rights to NDA-stage COPD product Duaklir®, and following the exercise of its
option anticipates taking full commercial control of Tudorza® in the US in 2019.
For more information please visit www.circassia.com.

 

About AIT Therapeutics Inc.

 

AIT Therapeutics Inc. is a clinical-stage medical device and biopharmaceutical
company using nitric oxide (NO) to treat respiratory and other diseases. The
Company is currently applying its therapeutic expertise to treat lower
respiratory tract infections that are not effectively addressed with current
standards of care, as well as pulmonary hypertension, in various settings. AIT
is currently advancing its revolutionary NO Generator and Delivery System in
clinical trials for the treatment of bronchiolitis and severe lung infections
such as nontuberculous mycobacteria (NTM). For more information, visit
www.ait-pharm.com.



 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 

 

Application for listing and total voting rights

 

Application has been made to the Financial Conduct Authority for admission of
12,300,971 new Ordinary Shares, in respect of the upfront consideration payable
to AIT, to the premium listing segment of the Official List and to the London
Stock Exchange for admission to trading on the London Stock Exchange’s main
market for listed securities (together, “Admission”). Admission of the new
Ordinary Shares is expected to occur at 8.00 a.m. on 25 January. The new
Ordinary Shares will, when issued, be credited as fully paid and will be issued
subject to the Company’s articles of association and will rank pari passu in all
respects with the existing issued Ordinary Shares in the capital of the Company,
including the right to receive all dividends and other distributions declared,
made or paid on or in respect of such shares by reference to a record date
falling after their issue.

 

Following the issue of the new Ordinary Shares, the Company’s issued share
capital will comprise 369,587,405 ordinary shares of 0.08p each. The total
number of voting rights in the Company following the issue of the new Ordinary
Shares will be 369,587,405. This figure may be used by shareholders as the
denominator for the calculations by which they will determine if they are
required to notify their interest in, or a change to their interest in, the
share capital of the Company under the Disclosure Guidance and Transparency
Rules of the Financial Conduct Authority.

 

*AirNOvent is not an approved name for the product and may not be the final name
submitted for approval

 

This announcement contains inside information for the purposes of Article 7 of
Regulation 596/2014. The person who arranged for the release of this
announcement on behalf of Circassia was Julien Cotta, Chief Financial Officer.

 

Contacts

 

Circassia

 

Steve Harris, Chief Executive Officer

Tel: +44 (0) 1865 405 560

Julien Cotta, Chief Financial Officer

Rob Budge, Corporate Communications

 

Peel Hunt

 

James Steel / Dr Christopher Golden

Tel: +44 (0) 20 7418 8900

 

Numis Securities

 

James Black / Freddie Barnfield

Tel: +44 (0) 20 7260 1000

 

FTI Consulting

 

Simon Conway / George Kendrick

Tel: +44 (0) 20 3727 1000

 

Forward-looking statementsThis press release contains certain projections and
other forward-looking statements with respect to the financial condition,
results of operations, businesses and prospects of Circassia. The use of terms
such as “may”, “will”, “should”, “expect”, “anticipate”, “project”, “estimate”,
“intend”, “continue”, “target” or “believe” and similar expressions (or the
negatives thereof) are generally intended to identify forward-looking
statements. These statements are based on current expectations and involve risk
and uncertainty because they relate to events and depend upon circumstances that
may or may not occur in the future. There are a number of factors that could
cause actual results or developments to differ materially from those expressed
or implied by these forward-looking statements. Any of the assumptions
underlying these forward-looking statements could prove inaccurate or incorrect
and therefore any results contemplated in the forward-looking statements may not
actually be achieved. Nothing contained in this press release should be
construed as a profit forecast or profit estimate. Investors or other recipients
are cautioned not to place undue reliance on any forward-looking statements
contained herein. Circassia undertakes no obligation to update or revise
(publicly or otherwise) any forward-looking statement, whether as a result of
new information, future events or other circumstances.

 

AIT Therapeutics / Circassia License, Development and Commercialization
Agreement

 

   

 







  